Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 1 of 48




                Unreported Cases
Document Delivery                                                                                      Page 2 of 5
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 2 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=0ce8a08b-f6f2-4047-929a-a83dd... 11/19/2018
Document Delivery                                                                                      Page 3 of 5
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 3 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=0ce8a08b-f6f2-4047-929a-a83dd... 11/19/2018
Document Delivery                                                                                      Page 4 of 5
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 4 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=0ce8a08b-f6f2-4047-929a-a83dd... 11/19/2018
Document Delivery                                                                                      Page 5 of 5
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 5 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=0ce8a08b-f6f2-4047-929a-a83dd... 11/19/2018
Document Delivery                                                                                     Page 2 of 7
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 6 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=896c94d7-3344-409b-9e4a-6088... 11/19/2018
Document Delivery                                                                                     Page 3 of 7
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 7 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=896c94d7-3344-409b-9e4a-6088... 11/19/2018
Document Delivery                                                                                     Page 4 of 7
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 8 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=896c94d7-3344-409b-9e4a-6088... 11/19/2018
Document Delivery                                                                                     Page 5 of 7
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 9 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=896c94d7-3344-409b-9e4a-6088... 11/19/2018
Document Delivery                                                                                     Page 6 of 7
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 10 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=896c94d7-3344-409b-9e4a-6088... 11/19/2018
Document Delivery                                                                                     Page 7 of 7
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 11 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=896c94d7-3344-409b-9e4a-6088... 11/19/2018
Document Delivery                                                                                     Page 2 of 10
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 12 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=5c5e4e18-c3ce-4870-8d33-1ac5d... 11/19/2018
Document Delivery                                                                                     Page 3 of 10
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 13 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=5c5e4e18-c3ce-4870-8d33-1ac5d... 11/19/2018
Document Delivery                                                                                     Page 4 of 10
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 14 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=5c5e4e18-c3ce-4870-8d33-1ac5d... 11/19/2018
Document Delivery                                                                                     Page 5 of 10
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 15 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=5c5e4e18-c3ce-4870-8d33-1ac5d... 11/19/2018
Document Delivery                                                                                     Page 6 of 10
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 16 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=5c5e4e18-c3ce-4870-8d33-1ac5d... 11/19/2018
Document Delivery                                                                                     Page 7 of 10
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 17 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=5c5e4e18-c3ce-4870-8d33-1ac5d... 11/19/2018
Document Delivery                                                                                     Page 8 of 10
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 18 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=5c5e4e18-c3ce-4870-8d33-1ac5d... 11/19/2018
Document Delivery                                                                                     Page 9 of 10
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 19 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=5c5e4e18-c3ce-4870-8d33-1ac5d... 11/19/2018
Document Delivery                                                                                    Page 10 of 10
                    Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 20 of 48




https://advance.lexis.com/deliverysecondarywindow/?pdmfid=1000516&crid=5c5e4e18-c3ce-4870-8d33-1ac5d... 11/19/2018
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 21 of 48


     Neutral
As of: November 19, 2018 5:52 PM Z


                                     Pitterman v. General Motors LLC
                                 United States District Court for the District of Connecticut
                                        April 17, 2018, Decided; April 18, 2018, Filed
                                         CIVIL ACTION NO. 3:14-CV-00967 (JCH)

Reporter
2018 U.S. Dist. LEXIS 89587 *
                                                                   TABLE OF CONTENTS
BERNARD PITTERMAN, et al., Plaintiffs, v. GENERAL
MOTORS LLC, Defendant.
                                                                      Go to table1
Prior History: Pitterman v. GM LLC, 2016 U.S. Dist.
LEXIS 57165 (D. Conn., Apr. 29, 2016)
                                                                   RULING RE: DEFENDANT'S RENEWED
Core Terms                                                         MOTION [*2] FOR JUDGMENT AS A MATTER OF
                                                                   LAW AFTER TRIAL (DOC. NO. 307)
warning, post-sale, seller, expert testimony, plaintiffs',
matter of law, failure to warn, manufacturer, time of sale,
argues, cases, duty to warn, manual, brake, Certify,               I. INTRODUCTION
factors, transmission, entity, standard of care, summary
                                                                   The plaintiffs, Bernard Pitterman, as administrator of the
judgment, shifting, incidents, Accessory, products, strict
                                                                   Estate of Margaret Rose O'Connor ("M.O.") and as
liability, instructions, questions, injuries, retrofit, vehicles
                                                                   guardian of the Estate of Grant O'Connor ("G.O."), and
                                                                   Rose O'Connor sued the defendant General Motors LLC
Counsel: [*1] For Bernard Pitterman, Administrator of
                                                                   ("New GM") under the Connecticut Product Liability Act
the Estate of Margaret Rose O'Connor, Bernard
                                                                   ("CPLA"). See Amended Complaint ("Am. Compl.")
Pitterman, Guardian of the Estate of Grant O'Connor,
                                                                   (Doc. No. 239). The case proceeded to a jury trial and,
Rose O'Connor, James O'Connor, Plaintiffs: Robert B.
                                                                   on July 19, 2017, the jury entered a verdict against New
Adelman, LEAD ATTORNEY, Joram Hirsch, Adelman,
                                                                   GM in favor of the plaintiffs. See Jury Verdict (Doc. No.
Hirsch & Newman, Bridgeport, CT USA; Joseph
                                                                   296-1 ) at 7-8. On August 23, 2017, New GM filed a
Krevolin, Adelman, Hirsch & Connors, LLP, Bridgeport,
                                                                   Renewed Motion for Judgment as a Matter of Law After
CT USA.
                                                                   Trial, pursuant to Federal Rule of Civil Procedure 50(b).
For General Motors Llc, Defendant: Kent B. Hanson,                 See Renewed Motion for Judgment as a Matter of Law
LEAD ATTORNEY, Hanson Bolkcom Law Group, Ltd.,                     After Trial ("Renewed Mot. for JMOL") (Doc. No. 307).
Minneapolis, MN USA; Mark J. Claflin, LEAD
ATTORNEY, Howd & Ludorf, LLC, Hartford, CT USA;                    For the reasons stated below, New GM's Renewed
Paul E.D. Darsow, LEAD ATTORNEY, PRO HAC VICE,                     Motion for Judgment as a Matter of Law is DENIED.
Hanson Marek Bolkcom & Greene Ltd, Minneapolis, MN
USA; Stephanie A. Douglas, LEAD ATTORNEY, PRO
HAC VICE, Bush Seyferth & Paige, PLLC, Troy, MI                    II. BACKGROUND
USA.
                                                                   According to the plaintiffs' Amended Complaint, on July
Judges: Janet C. Hall, United States District Judge.               13, 2011, M.O., then eight years old, climbed into her
                                                                   parents' 2004 Chevrolet Suburban, inserted the key into
Opinion by: Janet C. Hall                                          the ignition in the Accessory position, and pulled the
                                                                   shift lever from Park to Neutral. See Am. Compl. at ¶¶ 6-
                                                                   8. Once in Neutral, the [*3] Suburban rolled down a
Opinion
                                                                   sloped yard and crashed into a tree, killing M.O. See id.
                                                                   at ¶¶ 8, 12. Her then-7-year-old brother, G.O., was
                                                                   present when this happened and witnessed the crash.

                                                        Katherine Morrin
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 22 of 48
                                                                             Page 2 of 29
                                             2018 U.S. Dist. LEXIS 89587, *3

See id. at ¶ 29. The plaintiffs sued New GM for                  Evidence)") (Doc. No. 274); Motion for Judgment as a
damages due to M.O.'s death, as well as G.O.'s and               Matter of Law on Plaintiffs' Warning Theories Based on
Rose O'Connor's mental and emotional distress. See id.           Lack of Expert Testimony ("Mot. for JMOL (Lack of
at ¶¶ 9-14, 30-32.                                               Expert)") (Doc. No. 275); Motion for Judgment as a
                                                                 Matter of Law on Plaintiffs' Strict Liability Claim ("Mot.
The 2004 Suburban was designed, manufactured, and                for JMOL (Strict Liability)") (Doc. No. 276). The plaintiffs
sold by General Motors Corporation ("Old GM"). See id.           withdrew their negligent design claim, and the court
at ¶¶ 15-17. In June 2009, Old GM filed for bankruptcy,          granted New GM's Motion for Judgment as a Matter of
and New GM then purchased certain of Old GM's assets             Law as to the negligent post-sale failure to recall or
and liabilities, pursuant to the Sale Agreement. See In          retrofit claim. See Charge Conference Transcript
re General Motors Corp., 407 B.R. 463, 473 (Bankr.               7/15/17 ("Charge Conf. Tr. 7/15/17") at 1452-58. The
S.D.N.Y. 2009). Under the Sale Agreement, New GM                 court denied or reserved on New GM's remaining
assumed certain liabilities of Old GM, including, inter          Motions. The court addresses the specific grounds in
alia, "all product liability claims arising from accidents or    greater detail in the relevant sections of the Ruling.
other discrete incidents arising from operation of GM
vehicles occurring subsequent to the closing of the 363          The plaintiffs therefore proceeded to the jury on three
Transaction [i.e. purchase of Old GM's assets by New             claims: strict liability design defect, failure to warn at the
GM], regardless of when the product was purchased."              time of the sale, and negligent post-sale failure to
Id. at 482. The Bankruptcy Court held that, beyond               warn. [*6] See Jury Charge (Doc. No. 292) at 28. The
liabilities specifically assumed by New GM in the Sale           plaintiffs put forth two bases for the third claim of
Agreement, New GM purchased Old GM's assets free                 negligence: (1) that Old GM had negligently breached
and clear of successor liability claims. See id. at 501.         its post-sale duty to warn from December 12, 2007, to
                                                                 July 10, 2009, and that New GM was responsible for
In the Amended Complaint [*4] against New GM, the                Old GM's liability; and (2) that New GM had negligently
plaintiffs asserted a number of claims, including, inter         breached its post-sale duty to warn from July 10, 2009,
alia: (1) strict liability due to design defect at the time of   to July 13, 2011. See id. The court refers to the second
the sale, (2) failure to warn at the time of the sale, (3)       theory as the "Independent Claim" because it is based
negligent design, (4) negligent post-sale failure to warn,       solely on the post-sale conduct of New GM, not on any
and (5) negligent post-sale failure to recall or retrofit.       conduct or knowledge attributed to Old GM. See In re
See Am Compl. at ¶¶ 20-24, 26-28. The plaintiffs                 Motors Liquidation Co., 829 F.3d 135, 157 (2d Cir.
proceeded to trial against New GM on these claims on             2016).
July 6, 2017. See Minute Entry (Doc. No. 262). The
evidence at trial included, inter alia, the testimony or         On July 19, 2017, a jury entered a verdict against New
video deposition of Rose O'Connor; G.O; James                    GM in an amount of $1,750,000 to Pitterman as
O'Connor; William Sultze, system engineer for GM;                administrator of the Estate of M.O., $750,000 to
David McKendry, former product engineer of GM;                   Pitterman as guardian of the Estate of G.O., and
plaintiffs' expert Wayne McCracken; plaintiffs' expert           $375,000 to Rose O'Connor. See Jury Verdict at 7-8.
Gary Crakes; plaintiffs' expert Detective Sergeant               On the plaintiffs' design defect claim, the jury found that
Michael O'Brien from the Brookfield Police Department;           New GM was not liable to the plaintiffs because the
plaintiffs' expert psychiatrist Dr. Theodore Zanker; and         2004 Suburban was not defectively designed. See id. at
defense          expert        Victor     Hakim,        Senior   2. On the plaintiffs' claim for failure to warn at the time of
Manager/Consultant Engineer for GM. The court                    the sale, the jury found that "the 2004 Suburban was in
discusses the evidence presented at trial in more detail         a defective condition, because it failed to provide
in the relevant sections of this Ruling.                         necessary and adequate warnings or instructions at the
                                                                 time [*7] of its initial sale." See id. at 3. However, the
After the plaintiffs rested, New GM moved for judgment           jury found that New GM was not liable on this claim
as a matter of law on a number of different grounds.             because the plaintiffs had not proven that the failure to
See Motion for Judgment as [*5] a Matter of Law on               provide adequate warnings had caused their injuries.
Plaintiffs' Negligent Design and Negligent Retrofit              See id. Finally, on the plaintiffs' claim for negligent post-
Theories ("Mot. for JMOL (Negligent Retrofit)") (Doc.            sale failure to warn, the jury found that New GM was
No. 271); Motion for Judgment as a Matter of Law on              liable to the plaintiffs under both theories. See id. at 4-5.
Plaintiffs' Warning Theories for Lack of Evidence, Lack
of Duty, Bankruptcy ("Mot. for JMOL (Lack of                     New GM then filed the Renewed Motion for Judgment


                                                      Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 23 of 48
                                                                            Page 3 of 29
                                          2018 U.S. Dist. LEXIS 89587, *7

as a Matter of Law After Trial on August 23, 2017. See       114, 118 (2d Cir. 1998) ("A party seeking to overturn a
Renewed Mot. for JMOL. New GM also filed a Motion to         verdict based on the sufficiency of the evidence bears a
Certify Questions to the Connecticut Supreme Court on        very heavy burden."). In such cases, "the court must
October 11, 2017, requesting certification on two of the     give deference to all credibility determinations and
questions of law raised in its Renewed Motion for            reasonable inferences of the jury, and it may not itself
Judgment as a Matter of Law. See Motion to Certify           weigh the credibility of the witnesses or consider the
Questions to the Connecticut Supreme Court ("Mot. to         weight of the evidence." Galdieri-Ambrosini v. Nat'l
Certify") (Doc. No. 313). The court denied the Motion to     Realty & Dev. Corp., 136 F.3d 276, 289 (2d Cir. 1998)
Certify. See Amended Ruling Denying Mot. to Certify          (citations omitted). In short, the court cannot "substitute
(Doc. No. 318).                                              its judgment for that of the jury." LeBlanc-Sternberg v.
                                                             Fletcher, 67 F.3d 412, 429 (2d Cir. 1995) (citations
The Renewed Motion for Judgment as a Matter of Law           omitted).
contained, inter alia, the arguments from the earlier
Motions for Judgment as a Matter of Law on which the         Rather, judgment as a matter of law may only be
court had reserved judgment during the trial. Compare        granted where "(1) there is such a complete absence of
Memorandum in Support of Renewed Mot. for JMOL               evidence supporting the verdict that the jury's findings
("Mem. in Supp. (Renewed)") [*8] (Doc. No. 308); with        could only have been the result of sheer surmise and
Mot. for JMOL (Lack of Evidence); Mot. for JMOL (Lack        conjecture, or (2) there is such an overwhelming amount
of Expert). Absent objection from the parties, the court     of evidence in favor of the movant that reasonable and
terminated the earlier Motions for Judgment as a Matter      fair minded persons could not arrive at a verdict against
of Law as denied without prejudice to the arguments          it." Meloff v. N.Y. Life Ins. Co., 240 F.3d 138, 145 (2d
raised in those Motions, which were repeated in the          Cir. 2001 ) (quoting Galdieri-Ambrosini, 136 F.3d at
Renewed Motion. See Notice (Doc. No. 319); Order             289).
(Doc. No. 320). This Ruling now addresses all of the
arguments raised in the Renewed Motion, including            Moreover, "weakness of the evidence does not justify
those made in the earlier Motions for Judgment as a          judgment as a matter of law; as in the case of a grant of
Matter of Law that were previously reserved by the           summary judgment, the evidence must be such that 'a
court.                                                       reasonable juror would have been compelled [*10] to
                                                             accept the view of the moving party.'" This Is Me, Inc.,
                                                             157 F.3d at 142 (quoting Piesco v. Koch, 12 F.3d 332,
III. LEGAL STANDARD                                          343 (2d Cir. 1993)). The court "must view the evidence
                                                             in the light most favorable to the party in whose favor
Rule 50(b) of the Federal Rules of Civil Procedure           the verdict was rendered, giving that party the benefit of
allows for the entry of judgment as a matter of law if a     all reasonable inferences that the jury might have drawn
jury returns a verdict for which there is no legally         in its favor." Norton, 145 F.3d at 118; see also Mickle v.
sufficient evidentiary basis. See Fed. R. Civ. P. 50(b).     Morin, 297 F.3d 114, 120 (2d Cir. 2002) (stating that the
The standard under Rule 50 is the same as that for           court must draw all reasonable inferences in favor of the
summary judgment: a court may not grant a Rule 50            non-moving party). Additionally, in making its
motion unless "the evidence is such that, without            determination, the court "must disregard all evidence
weighing the credibility of the witnesses or otherwise       favorable to the moving party that the jury is not
considering the weight of the evidence, there can be but     required to believe." Mickle v. Morin, 297 F.3d 114, 120
one conclusion as to the verdict that reasonable             (2d Cir. 2002) (quoting Reeves v. Sanderson Plumbing
[persons] could have reached." This Is Me, Inc. v.           Prods., Inc., 530 U.S. 133, 151, 120 S. Ct. 2097, 147 L.
Taylor, 157 F.3d 139, 142 (2d Cir. 1998) (alterations in     Ed. 2d 105 (2000)). Accordingly, Rule 50 motions
original) (internal quotation marks and citation omitted).   "should be granted cautiously and sparingly." Meloff,
                                                             240 F.3d at 145 (internal quotation marks and citation
A movant's burden under Rule 50 is "particularly heavy       omitted).
where, as here, the jury has [*9] deliberated in the case
and has actually returned its verdict in favor of the non-
movant." Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d        IV. DISCUSSION
Cir. 2011) (internal quotation marks omitted) (citing
Cross v. N.Y.C. Transit Auth., 417 F.3d 241, 248 (2d         New GM raises a number of arguments in its Renewed
Cir. 2005)); see also Norton v. Sam's Club, 145 F.3d         Motion for Judgment as a Matter of Law. The court

                                                  Katherine Morrin
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 24 of 48
                                                                             Page 4 of 29
                                             2018 U.S. Dist. LEXIS 89587, *10

addresses first those arguments that raise questions of           GM objected to two paragraphs in the Proposed
law and then addresses those that challenge the                   Amended Complaint, which alleged that New GM had
sufficiency of the evidence.                                      taken no steps to warn of defects or to recall or retrofit
                                                                  the Suburban after June 2009. See Memorandum in
First, New GM argues that it is entitled to judgment as a         Opposition to Plaintiff's Motion to Amend Complaint
matter of law on the negligence claims for post-sale              ("Mem. in Opp. (Amend)") (Doc. No. 222); Am. Compl.
failure to warn because Connecticut does not recognize            at ¶¶ 27-28. The court understood these paragraphs as
a post-sale duty to warn when there was an adequate               articulating a product liability claim against New GM
warning at the time of the sale. See Mem. in Supp.                based on a theory of post-sale failure to warn and failure
(Renewed) at 27-30. [*11] Second, New GM argues                   to recall or retrofit.2 See Pretrial Conf. Tr. 6/28/17 at
that it is entitled to judgment as a matter of law on the         150. New GM argued, inter alia, that no such post-sale
Independent Claim for post-sale failure to warn because           duties existed under the CPLA. See id. at 152. While the
New GM is not a product seller under the CPLA. See id.            court recognized that no Connecticut Supreme Court
at 36-39.                                                         case had held that such post-sale duties existed, it
                                                                  concluded, based on its interpretation of state law, that,
Third, New GM argues that the evidence was legally
                                                                  "if this [*13] question were before the Connecticut
insufficient to support the plaintiffs' claims in a number
                                                                  Supreme Court, they would conclude there was such a
of ways. Because of the large number of arguments
                                                                  theory of liability under the Connecticut Product Liability
raised as to the sufficiency of the evidence, the court
                                                                  Act." See id. at 162; see also id. at 158-162. The court
describes these arguments in greater detail later after it
                                                                  therefore granted the Motion to Amend and permitted
addresses the legal questions of whether Connecticut
                                                                  the claims to advance to the jury. See id.
recognizes a post-sale duty to warn and whether New
GM is a product seller.                                           After the jury found for the plaintiffs on their negligence
A. Existence of a Post-Sale Duty to Warn                          claim for post-sale failure to warn, New GM moved to
                                                                  certify to the Connecticut Supreme Court the question of
New GM argues that Connecticut law does not impose a              whether Connecticut imposes a post-sale duty to warn.
post-sale duty to warn if the product was not defective at        See Mot. to Certify at 1. In that Motion, New GM argued
the time of the sale. See id. at 27-30. It argues that the        that the law was unsettled because no Connecticut
CPLA only requires product sellers to warn of risks that          appellate court had recognized such a post-sale duty.
are foreseeable at the time of manufacture and does not           See Memorandum in Support of Motion to Certify ("Mot.
require them to supplement warnings with information              to Certify Mem.") (Doc. No. 313-1) at 6. The court
learned later. See id. at 27-28. It further contends that         denied the Motion to Certify, holding that it was bound
there was no common law duty to supplement warnings               by the Second Circuit's precedent in Densberger v.
for a non-defective product, so no such duty was                  United Technologies Corp., 297 F.3d 66 (2d Cir. 2002),
incorporated into the CPLA. See id. at 28-29. New GM              and therefore that certification of the question was
argues that the 2004 Suburban was not defective at the            unnecessary. See Amended Ruling Denying Mot. to
time [*12] of the sale1 and, therefore, that New GM was           Certify at 8.
under no post-sale duty to warn.
                                                                  In Densberger, the plaintiffs sued the defendant United
The court previously addressed this argument at the               Technology Corporation ("UTC") under the CPLA for
pretrial conference on June 28, 2017. See Pretrial                damages caused by a helicopter that had crashed. See
Conference Transcript 6/28/17 ("Pretrial Conf. Tr.                Densberger, 297 F.3d at 69. The plaintiffs asserted
6/28/17") (Doc. No. 241) at 150-162. On June 14, 2017,            three distinct theories of liability: [*14] strict liability,
the plaintiffs had filed a Motion to Amend the Complaint.         negligence, and breach of implied warranty of
See Motion to Amend Complaint (Doc. No. 219). New                 merchantability. See id.; see also Densberger v. United
                                                                  Technologies Corp., 125 F. Supp. 2d 585, 589 (D.
                                                                  Conn. 2000). Under each theory, the plaintiffs asserted
1 The court discusses later the sufficiency of the evidence for
the jury's finding that the 2004 Suburban was defective in its
warnings at the time of the sale. See, infra, at 51-58. Because   2 The  court here is only concerned with the post-sale failure to
the court holds that Connecticut law recognizes a post-sale       warn claim because, as noted earlier, the court granted New
duty to warn even when the warnings at the time of sale were      GM's Motion for Judgment as a Matter of Law as to the
adequate, the adequacy or inadequacy of the warning in the        plaintiffs' failure to recall or retrofit. See Charge Conf. Tr.
owner's manual does not affect the court's analysis here.         7/15/17 at 1452-58.

                                                       Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 25 of 48
                                                                            Page 5 of 29
                                          2018 U.S. Dist. LEXIS 89587, *14

claims that UTC failed to calculate a proper center of       Ruling and continues to consider itself bound to follow
gravity for the helicopter, failed to warn that the          Densberger.3
helicopter could become uncontrollable during
foreseeable flight conditions, and manufactured and          New GM's argument in its Renewed Motion for
sold a helicopter that was not sufficiently crashworthy.     Judgment as a Matter of Law now before the court,
See Densberger, 125 F. Supp. 2d at 589. The jury found       however, appears to differ from its argument in its
"UTC liable in negligence for failing to warn the Army       Motion to Certify. While New GM argued in its Motion to
that the helicopter could become uncontrollable during       Certify that Densberger "was decided incorrectly," New
foreseeable flight conditions [and] rejected all other       GM now argues that Densberger recognizes only a
grounds of liability, including those based on failure to    continuing duty to warn, not a post-sale duty, and
warn under the strict liability or implied warranty          therefore does not apply to this case. Compare Mot. to
theories." Densberger 297 F.3d at 69. UTC argued, and        Certify Mem. at 5-6; with Mot. for JMOL (Lack of
the Second Circuit agreed, that the jury "must have          Evidence) at 12; Mem. in Supp. (Renewed) at 28-29. In
based its verdict solely on a violation of a duty to warn    its Motion for Judgment as a Matter of Law filed during
post-sale." Id. (emphasis in original).                      trial, New GM cited Densberger in support of its
                                                             argument that "Connecticut does not recognize a post-
On appeal, UTC argued that there was no negligence-          manufacture duty to warn." See Mot. for JMOL (Lack of
based post-sale duty to warn in Connecticut common           Evidence) at 12. New GM stated, "Densberger
law and that, if there had been, it was now preempted        recognized a continuing duty to warn, which by
by the CPLA. See id. at 70. The Second Circuit rejected      definition means that [*17] the duty existed at the time
this argument, holding that "the post-sale duty to warn      of manufacture." Id. (emphasis in original). Furthermore,
exists in negligence, and is cognizable under the            in its Renewed Motion for Judgment as a Matter of Law,
CPLA." Id., at 71. It [*15] reasoned that the CPLA           New GM distinguishes Densberger from this case
incorporates common law theories of liability that are not   because "the danger there was an alleged defect in the
expressly inconsistent with the statute and that the text    product." See Mem. in Supp. (Renewed) at 28-29.
of the CPLA was not inconsistent with the post-sale duty
to warn under a negligence theory. See id. at 70-71.
                                                             3 In its Reply in Support of its Renewed Motion for Judgment
In its Motion to Certify, New GM acknowledged that
                                                             as a Matter of Law, New GM reiterates its arguments that the
Densberger recognized a post-sale duty to warn, but
                                                             court must follow Bifolck rather than Densberger and that a
argued that the Second Circuit had rendered an
                                                             post-sale duty is contrary to the language of the CPLA. See
incorrect interpretation of state law. See Mot. to Certify   Reply in Support of Renewed Mot. for JMOL ("Reply in Supp.
Mem. at 5-6. New GM argued that Densberger                   (Renewed)") (Doc. No. 314) at 17-18. The court's Amended
mistakenly relied on two Connecticut Supreme Court           Ruling Denying Motion to Certify sufficiently addresses and
cases that addressed a continuing rather than a post-        rejects these arguments, so the court finds it unnecessary to
sale duty to warn, that Densberger conflicts with the        repeat the analysis here. By way of summary, Bifolck's holding
CPLA and Connecticut common law, and that                    is not on point for the question currently before the court
Densberger is undermined by a subsequent Connecticut         because Bifolck does not address whether a post-sale duty to
Supreme Court decision in Bifolck v. Phillip Morris, Inc.,   warn exists. See Amended Ruling Denying Mot. to Certify at 9-
324 Conn. 402, 152 A.3d 1183(2016). See id. at 6-13.         10. While Bifolck contains language that undermines some of
                                                             the reasoning employed in Densberger, that language is dicta
                                                             and an insufficient basis for the court to disregard Second
This court, however, concluded that Second Circuit
                                                             Circuit authority. See id. at 10-11. Additionally, Densberger
precedent on state law is binding on this court absent a
                                                             interpreted the language of the CPLA discussing the duty to
contrary state statute or holding of the state's highest
                                                             warn at the time of the manufacture and found that it did not
court. See Amended Ruling Denying Mot. to Certify at 8.      preclude a post-sale duty to warn in negligence. See
Therefore, the court concluded that it was bound to          Densberger, 297 F.3d at 71. Densberger is not contrary to the
follow Densberger, and it would be inappropriate to          statute, but rather a binding interpretation of the statute. See
reevaluate the Second Circuit's determination of the law.    Amended Ruling Denying Mot. to Certify at 9.
See     id.  The     court   further   concluded     that
 [*16] Densberger was not contrary to the CPLA or to         Additionally, to the extent that New GM now points the courts
Bifolck. See id. at 9-12. To the extent that New GM          to case law interpreting similar statutes in other states, see
                                                             Mem. in Supp. (Renewed) at 27-28, the court notes that those
again challenges the Second Circuit's conclusion in
                                                             interpretations are not binding on this court while the Second
Densberger, the court adopts the analysis in its prior
                                                             Circuit's interpretation of the CPLA in Densberger is.

                                                  Katherine Morrin
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 26 of 48
                                                                             Page 6 of 29
                                            2018 U.S. Dist. LEXIS 89587, *17

Therefore, New GM argues that Densberger does not                the product was defective at the time of the sale.4 Nor
recognize a post-sale duty to warn for a product that            does the Second Circuit in Densberger state or even
was not defective at the time of the sale. See id.               imply that its holding is limited to products that are
                                                                 defective at the time of the sale.
The court disagrees with New GM's newly developed,
proposed reading of Densberger. First, the court notes           Furthermore, even under New GM's reading of
that New GM's current interpretation is inconsistent with        Densberger, New GM is not entitled to the relief it
its representations to this court in its other filings. For      seeks. As discussed later, the court concludes that
example, in support of its Motion to Certify, New GM             there was sufficient evidence to support the jury's
stated of Densberger, "This court held, and the Second           findings that the warnings at the time of the sale were
Circuit has affirmed, that Connecticut law imposes a             inadequate.5 Therefore, even if Densberger only
post-sale duty to warn on product sellers." Mot. to              recognizes a post-sale duty to warn when the product
Certify Mem. at 5; see also id. at 9 ("Densberger stands         was defective at the time of the sale, it would
alone in recognizing an independent (rather than a               nonetheless recognize such a duty in this case.
continuing) duty to warn . . . ."). Additionally, in its Reply
in Support of its Renewed Motion for Judgment as a               In conclusion, the court reads Densberger as
Matter of Law, New GM states, "Densberger's                      recognizing a post-sale duty to warn under Connecticut
determinations that... a plaintiff can sustain a                 law, which is not limited to products that are defective at
negligence [*18] claim under the CPLA without proving            the time [*20] of the sale. Because the court considers
a product defect are inconsistent with Bifolck." Reply in        itself bound by Densberger, New GM's Renewed Motion
Support of Renewed Mot. for JMOL ("Reply in Supp.                for Judgment as a Matter of Law on this ground is
(Renewed)") (Doc. No. 314) at 17. These statements               denied.
appear to indicate that New GM recognizes that                   B. GM as Product Seller
Densberger held that a post-sale duty to warn exists,
even when the product was not defective at the time of           New GM also argues that it is not a "product seller"
the sale.                                                        within the definition of the CPLA because it is not a
                                                                 successor to Old GM, it did not manufacture or sell the
Even excusing New GM's inconsistent positions, the               2004 Suburban at issue, and it had no special
court considers New GM's current proposed reading of             relationship with the plaintiffs. See Mem. in Supp.
Densberger to be incorrect. The Second Circuit in                (Renewed) at 36-39; Reply in Supp. (Renewed) at 18-
Densberger accepted UTC's argument that "the jury, by            20. New GM argues therefore that it is entitled to
rejecting the plaintiffs' failure to warn claims under the       judgment as a matter of law on the plaintiffs'
strict liability and implied warranty theories, necessarily      Independent Claim for negligence based on New GM's
found that the warnings provided to the Army at the time         post-sale conduct between July 10, 2009, and July 13,
of sale were adequate." Densberger, 297 F.3d at 69.              2011. See id.
The Second Circuit then reasoned, "in finding UTC
liable for failure to warn under the negligence theory,
therefore, the jury must have based its verdict solely on
                                                                 4 The  opinions in Densberger do not indicate the basis for the
a violation of a duty to warn post-sale." Id. (emphasis in
original).                                                       finding of no liability. Therefore, the court is unable to
                                                                 determine whether the jury found no liability because there
New GM's attempt to distinguish Densberger is                    was no defect or for some other reason. To the extent that
unsuccessful. New GM states that Densberger involved             New GM infers from the fact that the "helicopter could become
"an alleged defect in the product." Mem. in Supp.                uncontrollable during foreseeable flight conditions" that the
(Renewed) at 29. However, while the plaintiffs [*19] in          product was defective, such an inference goes beyond the
                                                                 information available in the Densberger opinions. See
Densberger did allege manufacturing, design, and
                                                                 Densberger, 125 F. Supp. 2d at 589. The alleged design and
failure to warn defects at the time of the sale, the jury
                                                                 manufacturing defects were the failure to calculate a proper
found that the defendant in Densberger was not liable
                                                                 lateral center of gravity envelope and the manufacture of a
for such defects. See Densberger, 297 F.3d at 69                 helicopter that was not sufficiently crashworthy. See id. The
(noting that the jury rejected all grounds of liability          helicopter becoming uncontrollable does not necessarily
except the negligent failure to warn). There is no               indicate that either of these defects were present, nor that the
indication in Densberger that the plaintiffs proved that         product was defective in some other way.

                                                                 5 See,   infra, at 51-58; Jury Verdict at 3.

                                                      Katherine Morrin
              Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 27 of 48
                                                                              Page 7 of 29
                                                2018 U.S. Dist. LEXIS 89587, *20

The court first notes that, even if New GM were to                    2017 at 22. The Bankruptcy Court left to this court to
prevail on this argument, it would not alter New GM's                 decide whether to permit the plaintiffs to amend their
liability for damages. The jury found New GM liable to                Complaint to "remove any allegations alleging
the plaintiffs on two different bases for negligence: (1)             independent claims based on Old GM's conduct." Id.
that Old GM had negligently breached its post-sale duty               The plaintiffs filed a Motion to Amend on June 14, 2017.
to warn from December 12, 2007, to July 10, 2009, and                 See Motion to Amend.
that New GM had assumed Old GM's liability in that
regard; and (2) that New GM had negligently breached                  As the court noted above, New GM challenged
its post-sale duty to warn from July 10, 2009, to July 13,            paragraphs 27 and 28 of the Proposed Amended
2011. See [*21] Jury Verdict at 4-5. New GM does not                  Complaint, which alleged that New GM had taken no
dispute that Old GM was a product seller within the                   steps to warn of defects or to recall or retrofit the
definition of the CPLA or that New GM assumed liability               Suburban after June 2009. See Mem. in Opp. (Amend)
for failure to warn claims based on the conduct of Old                at 1-2. In addition to the argument discussed above as
GM. See Pretrial Conf. Tr. 6/28/17 at 117; Memorandum                 to the existence of a post-sale duty to warn, New GM
Opinion and Order Granting in Part New GM's Motion to                 also argued that it could not be held liable under the
Enforce Sale Order ("Bankr. Ruling June 2017") (Doc.                  CPLA for its own post-sale conduct because it was not a
No. 216-1) at 19. Therefore, New GM's argument does                   product seller. See id. at 1-5. Then, New GM raised
not challenge the first basis for liability in negligence.            many of the same arguments that it raises now in its
Because the plaintiffs only needed to prove a breach of               Renewed Motion for Judgment as a Matter of Law. See
duty under one of the two bases for negligence in order               id.
to prevail on their claim, see Jury Charge at 41, whether
                                                                      While the court acknowledged the difficulty of the
or not New GM is a product seller under the CPLA, it
                                                                      question, it ruled that New MG was a product seller
would still be liable to the plaintiffs for the same
                                                                      under the CPLA and therefore granted the plaintiffs'
damages based on its assumption of liability for Old
                                                                      Motion to Amend the Complaint. See Pretrial Conf.
GM's negligence.6 Nonetheless, the court addresses
                                                                      Tr. [*23] 6/28/17 at 157. The court based its conclusion
this argument below.
                                                                      on a number of factors: (1) that New GM "bought
New GM first raised this argument in response to the                  significant portions of Old GM's assets"; (2) that New
plaintiffs' Motion to Amend the Complaint. See Mem. in                GM "manufactures and sells cars under the 'GM' or
Opp. (Amend) at 1-5. The Second Circuit had previously                'Chevrolet' name, including Suburbans"; and (3) that
held that certain plaintiffs could bring "Independent                 New GM "did assume certain obligations for vehicles
Claims" against New GM.7 See In re Motors Liquidation                 manufactured by Old GM that were under warranty at
Co., 829 F.3d 135, 157-58 (2d Cir. 2016). On June 7,                  the time of sale, including provision of spare parts and
2017, the Bankruptcy Court held that such claims could                service for Old GM manufactured vehicles." Id. at 155.
be based "solely on New GM's post-closing                             After considering New GM's Renewed Motion for
wrongful [*22] conduct," not on "generalized knowledge                Judgment as a Matter of Law, the court is not
of both Old GM and New GM."8 Bankr. Ruling June                       persuaded to alter its decision.

                                                                      The CPLA states that a "product liability claim . . . may
6 For                                                                 be asserted and shall be in lieu of all other claims
    this reason, the court denied New GM's Motion to Certify
Questions to the Connecticut Supreme Court on this issue.             against product sellers, including actions of negligence,
See Amended Ruling Denying Mot. to Certify at 14.                     strict liability and warranty, for harm caused by a
                                                                      product." Conn. Gen. Stat. § 52-572n(a) (2018).
7 The Second Circuit defined "Independent Claims" as "claims          Therefore, an entity that is not a product seller is not
based on New GM's post-closing wrongful conduct." In re               subject to liability under the CPLA. See Ullmar v. Robco
Motors Liquidation Co., 829 F.3d at 157. "These sorts of              Grp., Inc., No. 379465, 1992 Conn. Super. LEXIS 408,
claims are based on New GM's post-petition conduct, and are           1992 WL 38315, at *1 (Conn. Super. Ct. Feb. 18, 1992)
not claims that are based on a right to payment that arose
                                                                      (citing Burkert v. Petrol Plus of Naugatuck, Inc., 216
before the filing of the petition or that are based on pre-petition
                                                                      Conn. 65, 72-73, 579 A.2d 26 (1990)). The CPLA
conduct." Id. (emphasis in original).
                                                                      defines a product seller as
8 For clarity of terms, the court uses "post-sale" to refer to the
period of time after Old GM sold the 2004 Suburban at issue.
The court uses the Bankruptcy Court's language of "post-              bankruptcy and New GM purchased Old GM's assets and
closing" to refer to the period of time after Old GM filed            certain liabilities in 2009.

                                                          Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 28 of 48
                                                                            Page 8 of 29
                                          2018 U.S. Dist. LEXIS 89587, *23

    any person or entity, including a manufacturer,           product seller "includes all parties in the regular
    wholesaler, distributor or retailer who is engaged in     commercial distribution chain."9 See 44 Fed. Reg. 3003
    the business of selling such products whether the         (1979); Svege, 329 F. Supp. 2d at 278 n.6. The word
    sale is for resale or for use or consumption. The         "including" implies that the list is not exhaustive. Black's
    term "product seller" also includes [*24] lessors or      Law Dictionary defines "include" to mean "[t]o contain as
    bailors of products who are engaged in the                a part of something." Black's Law Dictionary, "Include"
    business of leasing or bailment of products.              (10th ed.). It further states

Conn. Gen. Stat. § 52-572m(a). "Whether [a] defendant                 The participle including typically indicates a partial
is a 'product seller' is a question of law for the court to           list <the plaintiff asserted five tort claims, including
decide." Svege v. Mercedes-Benz Credit Corp., 329 F.                  slander and libel>. But some drafters use phrases
Supp. 2d 272, 278 (D. Conn. 2004) (quoting Stanko v.                  such as including without limitation and including
Bader, No. CV-030193669, 2003 Conn. Super. LEXIS                      but not limited to—which mean the same thing.10
2779, 2003 WL 22413476, at *2 (Conn. Super. Ct. Oct.
7, 2003)).                                                    Id. (italics in original) [*26] (underline added).

The parties agree that New GM did not manufacture or          This reading is supported by the fact that the CPLA
sell the 2004 Suburban. See Mem. in Supp. (Renewed)           expressly includes bailors and lessors within the
at 38; Mem. in Opp. (Renewed) at 30. Additionally, the        definition of product seller, despite the fact that bailors
Bankruptcy Court held that New GM is not a successor          and lessors cannot reasonably be considered to be
in interest to Old GM for purposes of successor liability.    manufacturers, wholesalers, distributors, retailers, or
See In re General Motors Corp., 407 B.R. 463, 500-01          parties in the regular commercial distribution chain. See
(Bankr. S.D.N.Y. 2009). Therefore, the issue before the       Conn. Gen. Stat. § 52-572m(a). Therefore, the text of
court is whether an entity, like New GM, that is not a        the CPLA allows for an interpretation of product seller
manufacturer, seller, or successor can be a product           that includes entities that are not strictly manufacturers,
seller under the CPLA. The court assesses, first, as a        sellers, or successors. See Lawton v. CBS Corp., No.
matter of statutory interpretation, whether the CPLA
permits any entities beyond these three categories to be      9 New   GM argues that the commentary to the Draft Uniform
considered product sellers and then, if so, whether New
                                                              Product Liability Law should be read as limiting the definition
GM is a product seller.                                       of "product seller" to "parties in the regular commercial
                                                              distribution chain." Mem. in Supp. (Renewed) at 37. In doing
"The Connecticut Supreme Court has rarely discussed           so, however, New GM overlooks the word "includes."
the contours and considerations applicable to the
                                                              10 10   The court acknowledges that the definition of "product
analysis of determining whether an entity fits within the
statutory definition of 'product seller.'" Svege, 329 F.      liability claim" in the same section of the CPLA uses the
Supp. 2d at 278. The court, therefore, seeks to               phrase "shall include, but is not limited to." Conn. Gen. Stat. §
anticipate how the Connecticut Supreme Court would            52-572m(b). The court is aware of the general principle of
                                                              statutory interpretation that "courts should not add or modify
rule if this question were before it. "It is well [*25]
                                                              language to statutes where . . . it is clear from other provisions
settled that in construing statutes, [the Connecticut
                                                              within the same statute that [the legislature] knew how to
Supreme Court's] fundamental objective is to ascertain
                                                              include such language if it so wished." United States v.
and give effect to the apparent intent of the legislature."   Shellef, 756 F. Supp. 2d 280, 295 (E.D.N.Y. 2011). However,
Sylvan R. Shemitz Designs, Inc. v. Newark Corp., 291          this principle should not be relied on to contradict the plain
Conn. 224, 231, 967 A.2d 1188 (2009) (citation                meaning of the word "include," which is not exhaustive. See
omitted). In doing so, the court concludes that the           United States v. Rowland, 826 F.3d 100, 108 (2d Cir. 2016)
definition of product seller is not limited solely to         ("If the meaning is plain, the inquiry ends there. If we find the
manufacturers, sellers, and their successors.                 statutory provision ambiguous, however, 'we then turn to
                                                              canons of statutory construction for assistance in interpreting
Beginning with the text of the statute, the court notes       the statute.'" (internal citations omitted)). Especially here,
that the CPLA introduces the list of "manufacturer,           where Black's Law Dictionary indicates that "includes" and
wholesaler, distributor or retailer" with the word            "includes, but is not limited to" mean the same thing, the court
"including." See Conn. Gen. Stat. § 52-572m(a). The           declines to read them differently merely because the
commentary to the Draft Uniform Product Liability Law,        legislature used one phrasing in one subsection and the other
                                                              in another subsection. See Black's Law Dictionary, "Include"
upon which the CPLA was based, also states that
                                                              (10th ed.).

                                                   Katherine Morrin
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 29 of 48
                                                                             Page 9 of 29
                                             2018 U.S. Dist. LEXIS 89587, *26

CV105029354S, 2015 Conn. Super. LEXIS 1908, 2015                  LEXIS 25258, 2004 WL 2912891, at *6 (S.D.N.Y. Dec.
WL 5024632, at *4 (Conn. Super. Ct. July 23, 2015)                14, 2004)). In this case, New GM is in the best position
("[A]n entity does not have to manufacture the product            to protect consumers, as Old GM is no longer in
at issue in order to qualify as a product seller under the        existence.
Product Liability Act.").11
                                                                  New GM makes several arguments [*28] for reading
Additionally, the court's interpretation of the text is           the CPLA to limit product sellers to manufacturers and
supported by looking to the purpose of the statute. "In           sellers.12 First, New GM argues that including as
interpreting and applying the product seller definition,          product sellers "entities outside the distribution chain for
the court also bears in mind the Connecticut Appellate            the precise product at issue" is inconsistent with the
Court's observation that a 'principal purpose of the              language of the CPLA that "measures a product seller's
product liability statute is to protect people from harm          duty to warn based upon knowledge at the time of
caused by defective and hazardous products,' and that             manufacture." Mot. to Certify Mem. at 14 (emphasis
courts [*27] should construe the statute with this                omitted). New GM argues that it did not exist at the time
purpose in mind." Oliva v. Bristol-Myers Squibb Co., No.          of manufacture, so it cannot have had a duty to warn of
CIVA-305-CV-00486 (JCH), 2005 U.S. Dist. LEXIS                    risks foreseen at such a time and therefore should not
35881, 2005 WL 3455121, at *5 (D. Conn. Dec. 16,                  be considered to be a product seller. See id.
2005) (quoting Rodia v. Tesco Corp., 11 Conn. App.
                                                                  As discussed above, however, the Second Circuit in
391, 396, 527 A.2d 721 (1987)). The Connecticut
                                                                  Densberger rejected this narrow reading of the statute
Appellate Court in Rodia held that the type of conduct
                                                                  when it held that the CPLA recognizes a post-sale duty
enumerated in the definition of "product liability claim"
                                                                  to warn. See Densberger, 297 F.3d at 70-71.
"must be broadly construed in light of the purposes of
                                                                  Specifically, the Second Circuit considered the statutory
the statute." Rodia, 11 Conn. App. at 396 ("The terms
                                                                  language that talks about the duty to warn "only at the
enumerated in General Statutes § 52-572m(b) are
                                                                  time of manufacture" and held that that language
simply generic categories of conduct which must be
                                                                  applied only to claims of strict liability and violation of
read broadly and in relation to one another in order to
                                                                  implied warranties, not to claims of negligence. See id.
accomplish the purposes of the statute.").
                                                                  Just as the Second Circuit declined to read the "time of
The same reasoning also applies to construing broadly             manufacture" language to unduly limit the types of
the definition of "product seller" in the same section of         claims that can be brought under [*29] the CPLA, this
the statute. "Manufacturer, wholesaler, distributor or            court also declines to read that language as unduly
retailer who is engaged in the business of selling such           limiting the definition of product seller.
products" are also generic, categorical terms that should
                                                                  Second, New GM argues that the definition of product
be read broadly to accomplish the purposes of the
                                                                  seller cannot include entities who were not
statute. See Conn. Gen. Stat. § 52-572m(a). The
                                                                  manufacturers or sellers of the product because such
undersigned has previously followed the Rodia court's
                                                                  entities would not be protected by the statute of
directive by reading the definition of product seller "as
                                                                  limitations or the defense for products altered by a third
encompassing those in the best position to protect
                                                                  party. See Mot. to Certify Mem. at 14-15 (citing Conn.
consumers." See Oliva, 2005 U.S. Dist. LEXIS 35881,
                                                                  Gen. Stat. § 52-572p; Conn. Gen. Stat. § 52-577a). The
2005 WL 3455121, at *5 (citing also Durove v. Fabian
                                                                  state of limitations provides that "no [product liability
Transport Inc., No. 04 Civ 7000(RJH), 2004 U.S. Dist.
                                                                  claim] may be brought against any party . . . later than
                                                                  ten years from the date that the party last parted with
11 But  see Barbour v. Dow Corning Corp., No. X06-CV-
920305013-S, 2002 Conn. Super. LEXIS 1316, 2002 WL
983346, at *3 (Conn. Super. Ct. Apr. 19, 2002) (citing cases      12 The   court notes, however, that these arguments are raised
identifying a "requirement under product liability law that the   only in New GM's Memorandum in Support of the Motion to
defendant must be the manufacturer or seller of the specific      Certify Questions to the Connecticut Supreme Court, which
product that caused the injury"); Herrick v. Middlesex Hosp.,     motion the court has already denied. See Mot. to Certify Mem.
No. CV030100932, 2005 Conn. Super. LEXIS 1672, 2005 WL            at 14-17. New GM has not raised these arguments in any of
1760785, at *1 (Conn. Super. Ct. June 27, 2005) (stating that,    the filings related to the Renewed Motion for Judgment as a
"to recover under the Act, a plaintiff must prove that the        Matter of Law or the earlier Motions for Judgment as a Matter
defendant was engaged in the business of selling the              of Law during trial. While it is thus not strictly necessary to
product").                                                        reach these arguments, the court addresses them here briefly.

                                                       Katherine Morrin
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 30 ofPage
                                                                             48 10 of 29
                                            2018 U.S. Dist. LEXIS 89587, *29

possession or control of the product." Conn. Gen. Stat.          strict liability, only under a negligence theory. See
§ 52-577a(a) (2018). The court acknowledges that it              Densberger, 297 F. 3d at 70-71. Thus, defining New GM
would be difficult to determine how this protection would        as a product seller only exposes it to liability for its own
apply to a party that never had possession or control of         post-sale, post-closing conduct in negligence. Any strict
the product. However, the court declines to resolve this         liability claims here are based on assumption of liability
difficulty by holding that such parties can never be             for the conduct of Old GM, which the parties do not
considered product sellers. The court notes that such            dispute was a product seller. Therefore, the
parties would still be protected by the statute of               Restatement's definition of strict liability is not implicated
limitations to the extent that it requires a product liability   in this case and should not be used to unduly limit the
claim to be brought "within three years from the date            definition of product seller.
when the injury, death or property damage is first
sustained or discovered or [*30] in the exercise of              In sum, while the [*32] court acknowledges that this
reasonable care should have been discovered." Id.                question of statutory construction is a difficult one, it is
                                                                 not persuaded by New GM's arguments. The court
The second defense referenced by New GM states that              holds that there can be circumstances in which the
a "product seller shall not be liable for harm that would        CPLA permits the definition of product seller to include
not have occurred but for the fact that his product was          certain entities that are not strictly manufacturers,
altered or modified by a third party" unless certain             sellers, or successors. See Dzurnak v. CRD Metal
criteria are met. See Conn. Gen. Stat. § 52-572p (2018).         Works, LLC, No. KNL-CV-156024935-S, 2017 Conn.
New GM states that this defense "would also be                   Super. LEXIS 4936, 2017 WL 6417908, at *2, *4 (Conn.
unavailable to a product seller who never sold the               Super. Ct. Nov. 17, 2017) (finding that the defendant
product in question at all." Mot. to Certify Mem. at 15.         failed to prove at summary judgment that it was not a
However, New GM makes no explanation for why the                 product seller when the defendant did not manufacture
defense would be unavailable, and the court sees no              the product, but provided financing for the plaintiff's
reason why it should not be available to all "product            purchase of the product through purchase and resale);
sellers." Admittedly, application of the defense would           Acquarulo v. A.O. Smith Corp., No. CV-095024498-S,
require courts to define what parties count as a third           2011 Conn. Super. LEXIS 3313, 2011 WL 7095179, at
party, but that is also true when the product seller is a        *3 (Conn. Super. Ct. Dec. 30, 2011) (finding that the
lessor or bailor.                                                defendant trade association failed to prove at summary
                                                                 judgment that it was not a product seller when the
Third, New GM argues that the court's reading of                 defendant held the patent to the product and supervised
product seller would be inconsistent with the                    its patented product, but did not itself manufacture or
Restatement (Second) of Torts, which "imposes strict             sell the product). The court now turns to the specific
liability on persons who sell a defective product that           question of whether New GM is a product seller.
physically injures a user, where the seller is engaged in
the business of selling the product." Mot. to Certify            This inquiry "requires a fact intensive, case-by-case
Mem. at 16 (citing Restatement (Second) of Torts §               assessment." See Svege, 329 F. Supp. 2d at 280 (citing
402A). The court disagrees for a number of reasons. As           Burkert, 216 Conn. at 72). For example, in Burkert, the
noted [*31] above, the CPLA expressly includes bailors           Connecticut Supreme Court considered factors
and lessors within the definition of product seller. See         including: "(1) whether the entity [*33] derived a
Conn. Gen. Stat. § 52-572m(a). As neither bailors nor            substantial economic benefit from the sale of the
lessors are engaged in the business of selling a product,        product; (2) whether the entity participated in
New GM's argument cannot account for all product                 advertising, marketing or creating consumer demand for
sellers under the CPLA.                                          the product; (3) whether the entity took title to the
                                                                 product; and (4) the extent of the entity's knowledge and
Additionally, the court's reading of product seller does         control over the product." Dzurnak, 2017 Conn. Super.
not necessarily conflict with the Restatement. The CPLA          LEXIS 4936, 2017 WL 6417908, at *2 (quoting
includes product liability claims, not only under strict         Delgadillo v. Unitrons Consolidated, Inc., 191 Fed. App'x
liability, but also under negligence and warranty. See           547, 549 (9th Cir. 2006)). Courts have also looked to
Conn. Gen. Stat. § 52-572n(a). Therefore, finding an             other factors, such as, inter alia, whether the entity sold
entity to be a product seller does not necessarily always        similar products, developed a market for the products,
expose the entity to strict liability. For instance, there is    or marketed the products with the entity's name and
no claim for post-sale failure to warn under a theory of         certain assurances. See 2011 Conn. Super. LEXIS

                                                      Katherine Morrin
              Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 31 ofPage
                                                                              48 11 of 29
                                               2018 U.S. Dist. LEXIS 89587, *33

3313, [WL] at *4; Aquarulo, 2011 Conn. Super. LEXIS                  manufacture and sell Suburbans, the court extends the
3313, 2011 WL 7095179, at *4. These factors are                      reasoning in Altman to hold that New GM can be
merely examples of the fact intensive inquiry, however,              considered in the business of selling "such products,"
and are not exhaustive because whether certain factors               even if it did not manufacture or sell the specific model
are relevant or not depends on the particular                        year of the 2004 Suburban. This is especially true given
circumstances of each case.                                          that it continues to trade on the goodwill associated with
                                                                     the GM, Chevrolet, and Suburban names.
In this case, the court, in previously ruling on New GM's
Opposition to the Motion to Amend, identified three                  Second, pursuant to the Sale Agreement between
factors that it considered sufficient to make New GM a               New [*35] GM and Old GM, New GM had obligations to
product seller under the CPLA. See Pretrial Conf. Tr.                service and repair vehicles sold by Old GM that were
6/28/17 at 155. The court now elaborates further on the              still under warranty, as well as "to provide spare parts
latter two factors.13 First, although New GM did not                 and services for Old GM vehicles even after warranties
manufacture and sell the particular car purchased by the             expired." In re Gen. Motors LLC Ignition Switch Litig.,
plaintiffs or the 2004 model year of the Suburban, New               154 F. Supp. 3d 30, 40 (S.D.N.Y. 2015). These
GM does manufacture and [*34] sell Suburbans. In                     obligations "put New GM in a position of ongoing
interpreting the definition of product seller as including           communication with Old GM purchasers." Id. Moreover,
an entity "who is engaged in the business of selling such            these agreements "g[ave] rise to actual or potential
products," at least one court in this district has described         economic advantage to [New GM]." In re Gen. Motors
"such products" as "a generalized plural" and therefore              LLC Ignition Switch Litig., No. 14-CV-8317, 2017 U.S.
concluded:                                                           Dist. LEXIS 95307, 2017 WL 2664199, at *9 (S.D.N.Y.
                                                                     June 20, 2017).16 The court holds that, together, these
     The statute does not, on its face, require that the             factors are sufficient to qualify New GM as a product
     particular seller have sold the particular product that         seller for purposes of the CPLA.
     injured the particular claimant. If such particularity
     must indeed be proven, it is because elements like
     proximate causation are now implicitly incorporated
                                                                     16 The   district court for the Southern District of New York found
     into the statutory "product liability claim," as
                                                                     these factors relevant in determining that New GM had a post-
     elements of the torts that the statute replaced.14 On
                                                                     sale duty to warn for cars sold by Old GM under the product
     its face, the statute requires only that the seller             liability laws of Oklahoma, Arizona, and Virginia. See In re
     have "engaged in the business" of selling "such                 Gen. Motors LLC Ignition Switch Litig., 154 F. Supp. 3d at 40-
     products."                                                      41 (interpreting Oklahoma law); In re Gen. Motors LLC Ignition
                                                                     Switch Litig., 2017 U.S. Dist. LEXIS 95307, 2017 WL
Altman v. Motion Water Sports, Inc., 722 F. Supp. 2d                 2664199, at *8-*9 (interpreting Arizona law); In re: Gen.
234, 238 (D. Conn. 2010).15 As New GM continues to                   Motors LLC Ignition Switch Litig., 202 F. Supp. 3d 362, 367-68
                                                                     (S.D.N.Y. 2016) (interpreting Virginia law). Because these
                                                                     cases interpret the laws of other states rather than the CPLA
13 The
                                                                     and refer to New GM as a "successor corporation," the court
         court finds it unnecessary to elaborate further on the
                                                                     refrains from placing too much weight on these opinions.
first factor, that is, that New GM bought significant portions of
                                                                     These cases do indicate, however, that the factors identified
Old GM's assets, as that factor appears self-explanatory. The
                                                                     above can be relevant to the court's consideration.
court notes that its holding is not based on a finding of
successor liability.
                                                                     In contrast, the district court for the Southern District of New
14 Even if such particularity is required as part of the proximate   York held, however, that plaintiffs could not bring an
cause analysis, such concerns are appropriately considered           independent claim against New GM under Louisiana law. See
under the issue of whether the causation element of the claim        Abney v. GM LLC (In re Gen. Motors LLC Ignition Switch
has been satisfied and should not affect whether or not the          Litig.), No. 14-MD-2543 (JMF), 2016 U.S. Dist. LEXIS 27436,
defendant qualifies as a product seller.                             2016 WL 874778, at *3 (S.D.N.Y. Mar. 3, 2016). This holding,
                                                                     however, is not instructive for the court's ruling here because
15 Although  the Altman court decides that case based on             the parties in that case agreed that Louisiana law only
successor liability, which is not applicable to this case, the       permitted product liability actions to be brought against
section quoted above states the Altman court's interpretation        "manufacturers." See id. The CPLA uses instead the broader
of the statute, which this court does not consider to be             term of "product seller" and expressly includes entities that are
restricted to cases of successor liability. See Altman, 722 F.       not manufacturers, such as wholesalers, distributors, retailers,
Supp. 2d at 235, 238-39.                                             bailors, and lessors. See Conn. Gen. Stat. § 52-572m(a).

                                                         Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 32 ofPage
                                                                            48 12 of 29
                                          2018 U.S. Dist. LEXIS 89587, *35

New GM argues that such a holding would amount to a          because neither the plaintiffs nor the court has failed to
finding of successor liability, which is contrary to the     differentiate between Old GM and New GM. While the
Bankruptcy Court's controlling decisions. See Mem. in        plaintiffs' initial Complaint "base[d] allegations on
                                                             generalized knowledge of both Old GM and New GM,"
Supp. (Renewed) at 37; Reply in Supp. (Renewed) at           see Bankr. Ruling June 2017 at 22, the plaintiffs filed an
18-19. New GM relies on a Bankruptcy Court decision          Amended Complaint differentiating between the two
that rejected the plaintiffs' independent claims in that     entities and identifying specific conduct of New GM. See
case against New GM. See Reply in Supp. (Renewed)            Am Compl. (separating the conduct of Old GM in
at 19 (citing In re Motors Liquidation Co., 576 B.R. 313,    paragraph 26 from the conduct of New GM in
319 (Bankr. S.D.N.Y. 2017)). New GM characterizes            paragraphs 27 and 28). At trial, the court also clearly
that case as raising and rejecting allegations similar to    instructed the jury to consider the duty to warn
the factors discussed above. See id.                         separately for [*38] two different time periods, one
                                                             corresponding to Old GM and one corresponding to
The court disagrees. The court's holding does not
                                                             New GM. See Jury Charge at 28, 41. The court then
"amount to" successor liability, as New GM argues,
                                                             instructed the jury that, "in determining whether GM
because the court [*36] finds New GM to be a product
                                                             breached its duty to warn during the relevant time
seller based on its own conduct and relationships, not
                                                             period, you may only consider such actions or lack
based on the assumption of liability from Old GM. The
                                                             thereof of GM during that time period." Id. at 42.
factors discussed above, that is, New GM's manufacture
                                                             Therefore, the jury was charged not to consider any pre-
and sale of Suburbans, its use of the GM and Chevrolet
                                                             2009 conduct—that is, the conduct of Old GM, in
names, and its provision of spare parts and services for
                                                             determining the plaintiffs' independent claim. Thus, the
Old GM vehicles, are all conduct of New GM that took
                                                             problems identified by the Bankruptcy Court in the case
place after the Sale Agreement. The particular
                                                             cited by New GM are not present in this case.
Independent Claim asserted by the plaintiffs in this case
is also based solely on New GM's own failure to warn
                                                             New GM also makes a second argument that it had no
after July 10, 2009, not on any conduct of Old GM.
                                                             "special relationship" with the plaintiffs and therefore
                                                             cannot be considered a product seller. See Mem. in
Additionally, New GM misrepresents the holding of the
                                                             Supp. (Renewed) at 39. However, New GM has
Bankruptcy Court case that it cites. The Bankruptcy
                                                             identified no cases applying Connecticut law that have
Court in that case made clear that its role was to act as
                                                             held that a special relationship is required in order for
a "gatekeeper" in determining if the complaint violated
                                                             the defendant to be a product seller under the CPLA or
the Sale Order while questions of whether the complaint
                                                             to owe a post-sale duty to the plaintiff. See id. In holding
was proper under state law were for the district court to
                                                             that a post-sale duty to warn exists, Densberger
decide. See In re Motors Liquidation Co., 576 B.R. at
321-22; see also Bankr. Ruling June 2017 at 7. The           mentions no such requirement. See Densberger, 297
Bankruptcy Court determined that the complaint in that       F.3d at 70-71.
case "cannot pass the bankruptcy gate because (i) it
                                                             Rather, New GM cites Vicuna v. O.P. Schuman & Sons,
fails to clearly differentiate between Old GM and New
                                                             Inc., 106 F. Supp. 3d 286, 299 (E.D.N.Y. 2015), and
GM; and (ii) it fails to identify specific conduct of New
                                                             Holland v. FCA US LLC, No. 1:15-CV-121, 2015 U.S.
GM upon which the purportedly [*37] Independent
                                                             Dist. LEXIS 154775, 2015 WL 7196197, at *4 (N.D.
Claims are based." See In re Motors Liquidation Co.,         Ohio Nov. 16, 2015), neither of which are decided under
576 B.R. at 323. The Bankruptcy Court did not purport        the CPLA. Although [*39] New York law may require a
to address whether New GM qualifies as a product             special relationship in order for a successor corporation
seller and thereby is subject to liability for independent   to have a duty to warn of defects in a product
claims generally. Rather, the Bankruptcy Court merely        manufactured by the corporation's predecessor, see
held that the complaint in that case failed to meet the      Vicuna, 106 F. Supp. 3d at 299, New York law does not
requirements for stating an independent claim. See id.       govern this case or the court's interpretation of the
("The Court does not suggest that a failure to warn claim    CPLA. Additionally, New GM cites Flannery v. Singer
is necessarily impossible for Reichwaldt to assert, but      Asset Fin. Co., LLC, 312 Conn. 286, 311-12, 94 A.3d
the generalities in the Proposed [Amended Complaint]         553 (2014). Flannery, however, does not involve a
are insufficient as currently drafted.").                    products liability claim and does not address the
                                                             definition of product seller under the CPLA. See id.
In contrast, the plaintiffs' case here is distinguishable
                                                             Instead, Flannery discusses the requirement of a

                                                  Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 33 ofPage
                                                                            48 13 of 29
                                           2018 U.S. Dist. LEXIS 89587, *39

special relationship in order to apply the continuing          the sale, but that the plaintiffs failed to prove that New
course of conduct doctrine for tolling the statute of          GM's inadequate warnings caused their injuries. See id.
limitations in professional negligence cases. See id. As       Therefore, New GM ultimately prevailed on this count.
such, it is irrelevant to the question now before the          As such, the court considers New GM's arguments as to
court. Therefore, the court has identified no basis in the     the adequacy of the warning in the owner's manual to
case law to support New GM's argument that it is not a         be relevant only to the extent that inadequate warnings
product seller because it does not have a special              at the time of the sale may affect the plaintiffs'
relationship with the plaintiffs.                              negligence claim for post-sale failure to warn. See Mem.
                                                               in Supp. (Renewed) at 35. As decided previously,
Accordingly, the court concludes that New GM is a              following Densberger, adequate warnings at the time of
product seller for purposes of the CPLA. New GM's              the sale do not preclude a post-sale failure to warn
Renewed Motion for Judgment as a Matter of Law is              claim. See, supra, at 14-15. However, inadequate
denied as to the plaintiffs' Independent Claim on this         warnings at the time of the sale may be relevant to
ground.                                                        whether or [*42] not a reasonable person would have
C. Sufficiency of the Evidence                                 issued a post-sale warning. The court addresses the
                                                               sufficiency of the evidence for the jury's finding that the
New GM raises a number of arguments that the                   warning at the time of sale were inadequate only for this
evidence was [*40] legally insufficient as a matter of         purpose. It is unnecessary to consider the arguments as
law to support the plaintiffs' claims. First, New GM           they pertain to the jury's verdict on the plaintiffs' claim
argues that the plaintiffs' claims for failure to warn, both   for failure to warn at the time of the sale.
at the time of sale and post-sale, require expert
testimony because the jury must consider factors               Third, New GM argues that the evidence was
beyond the knowledge and experience of ordinary                insufficient as a matter of law to establish liability for
jurors. See Mem. in Supp. (Renewed) at 11-15. New              negligence due to post-sale failure to warn. See id. at
GM argues that, because the plaintiffs offered no such         30-35. New GM points to its previous arguments that
expert testimony at trial, the evidence was legally            the warnings at the time of the sale were adequate. See
insufficient to support their claims. See id.                  id. at 35. New GM then argues that the Technical
                                                               Service Bulletin and unverified reports of children
Second, New GM argues that the evidence was                    shifting vehicles out of park were insufficient to prompt a
insufficient as a matter of law to establish that the          reasonably prudent company to issue a post-sale
warnings at the time of the sale were inadequate for a         warning. See id. at 30-35. Therefore, New GM contends
number of reasons. It contends that the plaintiffs             that it did not fail to fulfill a post-sale duty to warn.
mischaracterize the risk as that of the child shifting the     Finally, New GM argues that the evidence is legally
transmission out of Park without using the brake, but          insufficient to prove that the failure to warn caused the
that the risk is more appropriately described as the risk      plaintiffs' injuries. See id. at 24-27.
that unattended children could make vehicles move,
                                                               1. Need for Expert Testimony
causing injury or death. See id. at 15-17, 19-21. New
GM argues that the owner's manual adequately warns             New GM argues that expert testimony is required to
of this latter risk and that, if heeded, the warning would     prove a claim based on failure to warn. See Mem. in
have prevented the plaintiffs' injuries. See id. at 15-19.     Supp. (Renewed) [*43] at 11-15. New GM therefore
New GM argues that, therefore, it was not necessary to         contends that, because the plaintiffs offered no expert
provide a more specific warning [*41] of the risk, as          testimony at trial to support their warning defect claims,
described by the plaintiffs. See id. at 19-21. New GM          there is no legally sufficient evidentiary basis for the
further contends that the risk that the plaintiffs describe    jury's verdict in favor of the plaintiffs. See id. New GM
is obvious and refers to use by non-ordinary users and,        directs its argument to both the claim for failure to warn
therefore, that New GM has no duty to warn of such a           at the time of sale and the negligence claim for post-
risk. See id. at 21-23.                                        sale failure to warn.17 See id. at 13-14.
The court notes that the jury did not find New GM liable
to the plaintiffs on their claim for failure to warn at the
                                                               17 As  noted previously, the jury found that New GM was not
time of the sale. See Jury Verdict at 3. The jury found by
a preponderance of the evidence that New GM failed to          liable to the plaintiffs for failure to warn at the time of the sale.
                                                               See Jury Verdict at 3. Therefore, the court considers
provide necessary and adequate warnings at the time of
                                                               arguments challenging the evidentiary basis for the jury's

                                                    Katherine Morrin
              Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 34 ofPage
                                                                              48 14 of 29
                                               2018 U.S. Dist. LEXIS 89587, *43

Whether expert testimony is necessary is a legal                     at 1458-59.
question for the court to decide. See Bagley v. Adel
Wiggins Grp., 327 Conn. 89, 103, 171 A.3d 432 (2017).                In contrast, the court granted the Motion for Judgment
At an earlier stage in the case, the court has previously            as a Matter of Law as to the plaintiffs' negligent retrofit
addressed whether expert testimony was necessary for                 claim. See id. at 1458. The court reasoned that an
the plaintiffs' claim for failure to warn at the time of the         expert was required to assist the jury with "the technical
sale. New GM moved for summary judgment on this                      issues involved in retrofitting the Suburban, that is to
ground, and the court ruled that expert testimony was                say whether retrofitting the Suburban was even possible
not required for the plaintiffs to prove that the warnings           and/or whether it would have had collateral
contained in the owner's manual were inadequate.18                   consequences that would have made any retrofit
See Motion for Summary Judgment (Doc. No. 59);                       dangerous." Id. at 1457. For example, the court pointed
Memorandum in Support of Motion for Summary                          out that Rose O'Connor's lay testimony was insufficient
Judgment ("Mem. in Supp. (MFSJ)") (Doc. No. 61) at 5-                evidence to support the claim because she could not
6; Ruling Denying Motion for Summary Judgment                        address the technical considerations of a retrofit or
("Ruling Denying MFSJ") (Doc. No. 120) at 24-27.                     "what could be hypothetical or possible negative
                                                                     collateral consequences." Id. at 1457-58.
The court noted that neither party had cited any case
law "in which a court applying Connecticut [*44] law                 Lastly, the court reserved on the question of whether
has held that expert testimony is required, as a matter of           expert testimony was required to prove a claim for
law, in order for a plaintiff to prevail on an inadequate            negligent failure to warn post-sale. See id. at 1459.
warning claim." See Ruling Denying MFSJ at 25. The                   a. Expert Testimony Regarding Adequacy of Warning at
court also reasoned that it was not complicated for a                the Time of Sale
layperson to understand how the BTSI works or that, "in
cars in which the BTSI function is not active in the                 The court first addresses New GM's argument that
Accessory position, the transmission can be shifted                  expert testimony is required to prove a claim for failure
without application of the brake if the key is in the                to warn at the time of the sale. As to this claim, New
Accessory position." Id. The court therefore concluded               GM [*46] argues specifically that expert testimony is
that determining the adequacy of the warnings in the                 needed in order to "provide opinions about what risks an
owner's manual was not beyond the ordinary knowledge                 ordinary manufacturer would have considered; what
and experience of the jury. See id. Accordingly, the                 warnings effectively mitigate those risks; and the
court denied the Motion for Summary Judgment and                     feasibility and cost of different warnings that would have
permitted the plaintiffs to advance their claim to trial             prevented Plaintiffs' injuries." Mem. in Supp. (Renewed)
without proffering expert testimony. See id. at 26-27.               at 13. The court, however, disagrees and reaffirms its
                                                                     decision in the Ruling Denying Motion for Summary
During trial, after the plaintiffs' case, New GM moved for           Judgment. See Ruling Denying MFSJ at 24-27.
judgment as a matter of law on, inter alia, the plaintiffs'
claims for failure to warn at the time of the sale,                  To prove a claim for failure to warn, the plaintiff must
negligent failure to warn post-sale, and negligent failure           prove by a preponderance of the evidence that the
to recall or retrofit. See Mot. for JMOL (Lack of Expert);           "product was defective in that adequate warnings or
Mot. for JMOL (Negligent Retrofit). Regarding the failure            instructions were not provided" and that, "if adequate
to warn at the time of the sale, the court affirmed [*45]            warnings or instructions had been provided, the
its earlier ruling on summary judgment that no expert                claimant would not have suffered the harm." Conn. Gen.
testimony was required. See Charge Conf. Tr. 7/15/17                 Stat. § 52-572q(a), (c) (2018). The CPLA instructs:

                                                                         In determining whether instructions or warnings
finding that the warning at the time of the sale was inadequate
                                                                         were required and, if required, whether they were
only to the extent that the inadequacy at the time of the sale is
relevant to the plaintiffs' negligence claim for post-sale failure       adequate, the trier of fact may consider: (1) the
to warn.                                                                 likelihood that the product would cause harm
                                                                         suffered by the claimant; (2) the ability of the
18 New  GM's Motions also argued that expert testimony was               product seller to anticipate at the time of
required for the plaintiffs' design defect claims. See Mem. in           manufacture that the expected product user would
Supp. (MFSJ) at 5-11. The court does not mention those                   be aware of the product risk, and the nature of the
arguments here because the design defect claims are not at               potential [*47] harm; and (3) the technological
issue in this Motion.

                                                         Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 35 ofPage
                                                                            48 15 of 29
                                          2018 U.S. Dist. LEXIS 89587, *47

    feasibility and cost of warnings and instructions.       consumers and with the operation of vehicles.19
                                                             Therefore, it is not beyond the [*49] experience of the
Conn. Gen. Stat. § 52-572q(b) (emphasis added).              lay juror to determine "how consumers behave," "how
                                                             they interact with a vehicle," or how they respond to
As a general rule, expert testimony is required "when        product warnings.
the question involved goes beyond the field of ordinary
knowledge and experience of the trier of fact." Bagley,      Additionally, in the court's Ruling Denying Motion for
327 Conn. at 103. However, the jury "need not close its      Summary Judgment, the court stated that New GM had
eyes to matters of common knowledge solely because           identified no case applying Connecticut law that had
the evidence includes no expert testimony on those           held that expert testimony was required, as a matter of
matters." Id. "Whether expert testimony is required in a     law to prevail on an inadequate warning claim. See
particular case is determined on a case-by-case basis        Ruling Denying MFSJ at 25. The court distinguished the
and its necessity is dependent on whether the issues         two cases cited by New GM. See id.; see also White v.
are of sufficient complexity to warrant the use of the       Mazda Motor of America, Inc., 139 Conn. App. 39, 54
testimony as assistance to the . . . [trier of fact]." Id.   A.3d 643 (2012); Montagnon v. Pfizer, Inc., 584 F.
(alterations in original).                                   Supp. 2d 459 (D. Conn. 2008). Since the Motion for
                                                             Summary Judgment, New GM has identified additional
In this case, the issue is whether the warning in the        cases that it contends support its argument. The court,
owner's manual was adequate to warn that the BTSI            however, also considers these cases to be
was not active in the Accessory position and that, as a      distinguishable.
result, the transmission could be shifted without
application of the brake, if the key is in the Accessory     In Freitas v. Michelin Tire Corp., the court granted
position. The court adheres to its earlier Ruling that the   partial summary judgment on the plaintiff's warnings
function of the BTSI and the risk involved are easily        claim because the plaintiff offered no expert testimony
comprehensible concepts, in contrast, for example, to        on the proximate cause element of his claim. See
the technical considerations involved in determining the     Freitas v. Michelin Tire Corp., No. 3:94-CV-1812 (DJS),
feasibility [*48] of a retrofit. See Ruling Denying MFSJ     2000 U.S. Dist. LEXIS 22719, 2000 WL 424187, at *5
at 25. Therefore, determining whether the warnings           (D. Conn. Mar. 2, 2000). However, the plaintiff in that
adequately warn of such a risk does not go "beyond the       case conceded at oral argument that he was unable to
field of ordinary knowledge and experience" of the           "proceed on his strict liability warnings defect claim
average juror. See Bagley, 327 Conn. at 103; Ruling          against the defendant absent testimony by his expert
Denying MFSJ at 25. New GM has since raised a                witness." Id. [*50] Therefore, the Freitas court was not
number of additional arguments in support of its             required to decide whether expert testimony was
contention, but the court is not persuaded that these        required to prove the warnings claim.
arguments would require it to alter the conclusion in its
earlier Ruling.                                              New GM also cites Beatty v. Michelin Tire Corp., in

First, New GM's attempts to identify "complex and
technical factors" involved in this inquiry are
                                                             19 New  GM cites Cole v. Goodyear Tire & Rubber Co., 967
unpersuasive. See Mot. for JMOL (Lack of Expert) at 2;
Mem. in Supp. (Renewed) at 13 (arguing that                  S.W. 2d 176, 185 (Mo. Ct. App. 1998), to support its argument
knowledge of "human factors engineering" is required,        that "how people react to product warnings is a subject about
                                                             which lay people lack training and cannot form accurate
such as "how consumers behave, how they interact with
                                                             opinions." Mem. in Supp. (Renewed) at 13; see Cole, 967
a vehicle, and how product information is best delivered
                                                             S.W.2d at 185 ("Warnings and how people react to warnings
to reduce harm caused by human error"). The cases
                                                             are arguably subjects about which persons having no
cited by New GM regarding expert testimony on human          particular training are incapable of forming accurate
factors engineering held only that such expert testimony     opinions."). However, not only is Cole not a case involving
was admissible, not that it was required. See Michaels       Connecticut law, but, like Michaels, Cole addresses the
v. Mr. Heater, Inc., 411 F. Supp. 2d 992, 999-1000           question of whether expert testimony on human factors is
(W.D. Wis. 2006); Cole v. Goodyear Tire & Rubber Co.,        admissible, not whether it is required. See Cole, 967 S.W.2d
967 S.W. 2d 176, 185 (Mo. Ct. App. 1998). While the          at 185. Therefore, despite the language in Cole cited by New
average juror may not have experience designing              GM, Cole has not addressed the question before this court
product warnings, most jurors have experience as             and does not require the court to alter its decision at summary
                                                             judgment.

                                                   Katherine Morrin
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 36 ofPage
                                                                             48 16 of 29
                                              2018 U.S. Dist. LEXIS 89587, *50

which the court excluded the plaintiff's proposed expert           rejected expert testimony that the product was defective
testimony and ultimately granted summary judgment on               without warnings. Therefore, in the absence [*52] of
the plaintiff's warnings claim. See Beatty v. Michelin Tire        any evidence of a warning defect, summary judgment
Corp., No. 3:94-CV-989 (DJS), 1999 U.S. Dist. LEXIS                was appropriate.
21970, at *12-*16 (D. Conn. Mar. 31, 1999). However, in
Beatty, the court did not grant summary judgment solely            Finally, in Karavitis v. Makita, while the court ultimately
as a result of the absence of expert testimony; rather,            granted summary judgment on the plaintiff's defective
the court proceeded to consider whether the plaintiff              warning claim, it cited with approval this court's Ruling
offered any other admissible evidence to prove                     Denying Summary Judgment. See Karavitis v. Makita
causation. See id. at *14. The court considered and                U.S.A., Inc., 243 F. Supp. 3d 235, 253 (D. Conn. 2017),
excluded the plaintiff's own testimony as inadmissible             aff'd, No. 17-1008-CV, 722 Fed. Appx. 53, 2018 U.S.
opinion testimony by a lay witness.20 See id. at *14-*15.          App. LEXIS 2328, 2018 WL 627491 (2d Cir. Jan. 31,
Therefore, the court granted summary judgment, not                 2018). The Karavitis court agreed with this court,
because of the plaintiff's failure to offer expert testimony       stating, "Expert testimony is not required as a matter of
on causation, but because of "the plaintiff's failure to           law to establish that a warning was defective. However,
offer any admissible evidence addressing whether Mr.               expert testimony is required when 'the issues involved
Beatty would have heeded an appropriate warning had                go beyond the field of ordinary knowledge and
one been provided." Id. at *16 (emphasis added).                   experiences of the trier of fact.'" Id. (citing Pitterman v.
Nothing in the Beatty opinion states that expert                   Gen. Motors LLC, 3:14-cv-0967, 2016 U.S. Dist. LEXIS
testimony was required. To the contrary, the fact that             57165, 2016 WL 1732710, at *11 (D. Conn. Apr. 29,
the court then proceeded to consider other                         2016)).
evidence [*51] implies that it did not view the absence
of expert testimony to necessarily defeat the claim.               The issue in Karavitis was whether the instructions were
                                                                   defective in warning about "the danger of kickback on
Additionally, in Gleeson v. Rust-Oleum Corp., the court            portable handheld circular saws without riving knives."
granted summary judgment for the defendant on the                  Id. at 253. In concluding that such a danger was beyond
plaintiff's failure to warn claim in the absence of expert         the ordinary knowledge and experience of the jury, the
testimony. See Gleeson v. Rust-Oleum Corp., No. 3:11-              Karavitis court expressly distinguished its case from the
CV-60 (AVC), 2013 U.S. Dist. LEXIS 190915, 2013 WL                 facts of Pitterman's case, which were laid out in this
11331281, *4 (D. Conn. Sept. 19, 2013). The Gleeson                court's Ruling Denying Summary Judgment cited by the
court's analysis focuses on the need for expert                    Karavitis court. See id. For example, the Karavitis court
testimony to prove that the anti-slip floor coating was            cited the fact that the average consumer does not know
unreasonably         dangerous      as    designed       and       what a riving knife [*53] is and that the parties
manufactured. See id. at *3. The opinion only addresses            presented no evidence that the jury could discern the
the failure to warn claim at the end of the analysis in two        danger without expert testimony. See id. In contrast,
brief sentences. See id. at *4. ("The plaintiffs' failure to       most jurors have experience operating a vehicle and
proffer expert testimony that the EPS was unreasonably             shifting between gears. While an average juror may not
dangerous is also fatal to their CPLA claim to the extent          have heard of the term BTSI before, he or she is likely
it is based on a failure to warn theory or a negligence            familiar with the concept of depressing the brake in
theory. With respect to failure to warn, the plaintiffs have       order to shift the transmission from Park. Therefore,
failed to provide evidence that the EPS was defective              Karavitis supports the court's conclusion in this case.
without warnings."). One possible reading of Gleeson's
holding is, in line with the court's reading of Beatty, that       In addition to these Connecticut cases, New GM also
the plaintiff offered no other evidence besides the                points the court to cases interpreting Missouri law for
                                                                   guidance. See Mot. for JMOL (Lack of Expert) at 4-5;
                                                                   Mem. in Supp. (Renewed) at 12 n.4. The court notes
20 Whilethere are similarities between the plaintiff's testimony   first that it considers these cases less persuasive
in Beatty and Rose O'Connor's testimony in this case               because they do not apply Connecticut law. However, to
regarding whether she would have heeded an appropriate             the extent that the court considers the reasoning in
warning, no comparable objection was raised as to the              these cases, the court notes that the Eighth Circuit's
admissibility of Rose O'Connor's similar testimony at trial in     holding in Menz v. New Holland North America is
this case. See Trial Tr. 7/11/17 at 675. Thus, while Beatty
                                                                   consistent with this court's conclusion. See Menz v. New
presented no admissible testimony on causation, this case
                                                                   Holland N. Am., Inc., 507 F.3d 1107, 1111 (8th Cir.
does contain evidence on causation.

                                                        Katherine Morrin
              Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 37 ofPage
                                                                              48 17 of 29
                                            2018 U.S. Dist. LEXIS 89587, *53

2007); but see Bachtel v. Taser Int'l, Inc., 2013 U.S.           design defect claims is the modified consumer
Dist. LEXIS 11716, 2013 WL 317538, *7 (E.D. Mo. Jan.             expectation test. See id. at 177. The Izzarelli court then
28, 2013), aff'd 747 F.3d 965 (8th Cir. 2014). The Eighth        held that, in order to prove a defect in that case, "the
Circuit in Menz stated, "Missouri law does not                   plaintiff's case required expert testimony on cigarette
necessarily require expert testimony in a strict products        design and manufacture, as well as the feasibility of an
liability case. Such testimony is necessary, however,            alternative design." Id. at 203-04. Izzarelli did not involve
'where the lay jury [does] not possess [*54] the                 a claim for failure to warn and, therefore, the Izzarelli
experience or knowledge of the subject matter sufficient         court made no holding as to whether expert testimony
to enable them to reach an intelligent opinion without           would be required to prove such a claim.22
help." Id.
                                                                 In conclusion, the court affirms its earlier holding that
The Eighth Circuit instructs that "[t]he necessity of            expert testimony is not required to prove the plaintiffs'
expert testimony in a failure to warn case turns on the          claim for failure to warn at the time of the sale. See
complexity of the subject matter." Id. The facts of Menz         Ruling Denying MFSJ at 27. New GM has [*56] raised
involved an accident caused by a tractor with a front-           no new arguments and identified no new case law that
end loader used to move dirt. See id. at 1109. In                persuade the court to alter its conclusion. Accordingly,
concluding that expert testimony was necessary, the              New GM's Renewed Motion for Judgment as a Matter of
Eighth Circuit reasoned that "the products at issue in           Law is denied on this ground.
this case are fairly technical and complex, and are not
                                                                 b. Expert Testimony Regarding Standard of Care for
the type of machinery commonly utilized by the typical
                                                                 Issuing a Post-Sale Warning
lay juror."21 Id. at 1112. In contrast, cars are commonly
used by jurors. Therefore, none of the cases newly cited         New GM also argues that expert testimony is required to
by New GM alter the court's decision in its prior Ruling         prove the plaintiffs' negligence claim for post-sale failure
Denying Summary Judgment. See Ruling Denying                     to warn. See Mem. in Supp. (Renewed) at 14. To prevail
MFSJ at 27.                                                      on a theory of negligence, "the plaintiff must establish
                                                                 that the defendant owed a duty to [the plaintiff] and
Finally, the court held in a Supplemental Ruling on
                                                                 breached that duty"—in this case, the duty to warn.
Summary Judgment that Izzarelli v. R.J. Reynolds
                                                                 Ciarlelli v. Romero, 46 Conn. App. 277, 282, 699 A.2d
Tobacco Co., 321 Conn. 172, 136 A.3d 1232 (2016), did
not alter the court's conclusion that expert testimony
was not required for the failure to warn claim. See              22 New    GM points out that Izzarelli distinguishes manufacturing
Supplemental Ruling on Motion for Summary Judgment               defects from design and warning defects. See Mem. in Supp.
("Suppl. Ruling on MFSJ") (Doc. No. 140). Nonetheless,           (Renewed) at 12; Mot. for JMOL (Lack of Expert) at 4. The
in its Renewed Motion for Judgment as a Matter of Law,           court notes that the Izzarelli court does mention warning
New GM reiterates [*55] its reliance on Izzarelli and            defects when it provides "some background on the
argues that Izzarelli should be read to require expert           development of Connecticut's strict product liability law." See
testimony for design and warning claims. See Mem. in             Izzarelli, 321 Conn. at 184. Izzarelli explains that "products
Supp. (Renewed) at 12. This court, however, disagrees            liability historically had focused on manufacturing defects, . . .
with New GM's proposed reading of Izzarelli and again            before design defects and inadequate safety warnings had
                                                                 become well established theories of strict product liability." Id.
affirms its earlier Ruling.
                                                                 at 186. Izzarelli also acknowledges: "In contrast to
The Connecticut Supreme Court in Izzarelli addressed a           manufacturing defects, design defects and defects based on
                                                                 inadequate instructions or warnings are predicated on a
strict liability design defect claim relating to the exposure
                                                                 different concept of responsibility. . . . [S]uch defects cannot
to carcinogens in cigarettes. See Izzarelli, 321 Conn. at
                                                                 be determined by reference to the manufacturer's own design
180. Izzarelli held that the primary test for strict liability
                                                                 or marketing standards because those standards are the very
                                                                 ones that plaintiffs attack as unreasonable." Id. at 188. While
                                                                 these statements do associate failure to warn claims with
21 Although  the district court in Bachtel employs broader       design defect claims in contrast to manufacturing defect
language than the Eighth Circuit in Menz, the reasoning in       claims, the remainder of the opinion focuses its discussion
Menz also explains the outcome in that case. Bachtel involved    only on design defect claims. The court considers these brief
a TASER X26 Electronic Control Device, which is also a           mentions of warnings claims (in contrast to manufacturing
technical and complex product that is not commonly used by       defects) insufficient to indicate that the Izzarelli court intended
the typical lay juror. See Bachtel, 2013 U.S. Dist. LEXIS        its holding to apply to warnings claims in addition to design
11716, 2013 WL 317538, at *1.                                    defect claims.

                                                      Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 38 ofPage
                                                                            48 18 of 29
                                          2018 U.S. Dist. LEXIS 89587, *56

217 (1997). The plaintiff must also prove that the            in light of that standard." LePage v. Horne, 262 Conn.
defendant's breach of duty proximately caused the             116, 126, 809 A.2d 505 (2002).
plaintiff's injuries. See Doe v. Hartford Roman Catholic
Diocesan Corp., 317 Conn. 357, 373, 119 A.3d 462              Professional negligence is defined as "the failure of one
(2015). Here, the jury was not required to consider the       rendering professional services to exercise that degree
adequacy of any post-sale warnings because no post-           of skill and learning commonly applied under all the
sale warnings were issued. Rather, the question was           circumstances in the community by the average prudent
whether New GM acted with reasonable care in                  reputable member of the profession with the result of
deciding not to issue a post-sale warning—that is,            injury, loss, or damage to the recipient of those
whether a reasonable person in New GM's                       services." Santopietro v. City of New Haven, 239 Conn.
circumstances would have issued a post-sale warning.          207, 226, 682 A.2d 106 (1996). Professional negligence
The court previously reserved on this question. See           is commonly seen in the context of cases involving
Charge Conf. Tr. 7/15/17 at 1459.                             medical and legal malpractice; indeed, a number of the
                                                              cases cited by New GM address negligence in the
New GM argues that expert testimony is required [*57]         medical and legal fields. See Davis, 215 Conn. at 415-
"to testify to the standard of care applicable to a vehicle   16, 576 A.2d 489 (involving a claim of legal
manufacturer giving post-sale warnings and the means          malpractice); Pearl v. Nelson, 13 Conn. App. 170, 173,
for determining breach." Mem. in Supp. (Renewed) at           534 A.2d 1257 (1988) (also involving a claim of legal
14. New GM bases that argument on the contention that         malpractice); see also Heisinger v. Cleary, No. X04-
"[w]hether a manufacturer is negligent for failing to         HHD-CV-126049497-S, 2015 Conn. Super. LEXIS 567,
supplement warnings after sale is akin to a question of       2015 WL 1589152, at *9 ("Expert testimony as to issues
professional negligence." Id. (internal quotation marks       of standard of care is expected and commonplace in
omitted).                                                     cases relating to the negligence of medical or legal
                                                              practitioners."). However, expert testimony has also
As with the failure to warn claim discussed above,            been required in cases that are "akin to allegations
"[a]lthough expert testimony may be admissible in many        of [*59] professional negligence or malpractice,"
instances, it is required only when the question involved     beyond the medical and legal context. Santopietro, 239
goes beyond the field of the ordinary knowledge and           Conn. at 226-27; see also Heisinger, 2015 Conn. Super.
experience of the trier of fact." Utica Mut. Ins. Co. v.      LEXIS 567, 2015 WL 1589152, at *9 ("[T]he courts of
Precision Mech. Servs., Inc., 122 Conn. App. 448, 455,        this state have also required expert testimony to define
998 A.2d 1228 (2010) (quoting State v. Padua, 273             the nature and scope of an alleged tortfeasor's duty for
Conn. 138, 149, 869 A.2d 192 (2005)). In cases of             a wide variety of activities and undertakings outside the
ordinary negligence, "the usual rule is that expert           fields of law and medicine.").
testimony is not required, but rather the jury is to apply
the standard of the reasonably prudent person in the          New GM argues that a manufacturer's decision whether
same circumstances." Cammarota v. Guerrera, 148               or not to issue a post-sale warning is "akin to"
Conn. App. 743, 750, 87 A.3d 1134 (2014) (citing              professional negligence. See Mem. in Supp. (Renewed)
Marfyak v. New England Transp. Co., 120 Conn. 46, 48,         at 14; Mot. for JMOL (Lack of Expert) at 3-4. However,
179 A. 9 (1935)).                                             New GM has identified no cases in which a court
                                                              compared negligent failure to warn, either post-sale or
In contrast, expert testimony is typically required in        at the time of the sale, with professional negligence. Nor
cases involving professional negligence or malpractice.       has New GM identified any cases in which a court has
See Ciarlelli, 46 Conn. App. at 283; Matyas v. Minck, 37      held that expert testimony is required to establish the
Conn. App. 321, 326-27, 655 A.2d 1155 (1995). In such         standard of care for a manufacturer issuing a warning.
cases, expert testimony is often necessary "to establish      The cases that New GM identifies as "akin to"
both the standard of skill and care applicable and that       professional negligence are not analogous to the case
the defendant failed to conform to the standard, as           here. See Lepage, 262 Conn. at 126 (involving the
these matters are outside the knowledge of the [*58]          standard of care required when watching a sleeping
jury." Matyas, 37 Conn. App. at 326-27. "The                  infant); Neff v. Johnson Memorial Hosp., 93 Conn. App.
requirement of expert testimony in malpractice cases          534, 542-44, 889 A.2d 921 (2006) (involving a corporate
serves to assist lay people, such as members of the jury      negligence claim against a hospital for negligent
and the presiding judge, to understand the applicable         credentialing of its medical staff); Monterose v. Cross,
standard of care and to evaluate the defendant's actions      60 Conn. App. 655, 658, 760 A.2d 1013 (2000)

                                                   Katherine Morrin
              Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 39 ofPage
                                                                              48 19 of 29
                                               2018 U.S. Dist. LEXIS 89587, *59

(involving the standard of care required of a rigger                 requiring expert testimony as to whether a boat operator
moving [*60] a heavy wooden spool); Santopietro, 239                 breached the duty to warn the passenger of danger
Conn. at 227-28 (involving the standard of care required             presented by turbulent water); Mazier v. Signature
by a baseball umpire); Matyas, 37 Conn. App. at 326-27               Pools, Inc., 159 Conn. App. 12, 33-34, 123 A.3d 1
(involving the standard of care required of an engineer              (2015) (not requiring expert testimony as to the standard
laying out a septic system).23 While these cases do                  of care in situating a pool according to a plot plan); Utica
illustrate the diversity of the types of cases that can be           Mut. Ins. Co., 122 Conn. App. at 456 (not requiring
considered "akin to" professional negligence, New GM                 expert testimony as to standard of care in operating a
has offered no arguments to explain why any of these                 plumber's torch in the vicinity of combustible materials);
cases are similar to a manufacturer's decision to issue a            Niro v. Niro, No. HHDX04-CV-126029370-S, 2014
warning. See Mem. in Supp. (Renewed) at 14; Mot. for                 Conn. Super. LEXIS 2943, 2014 WL 7525492, at *7
JMOL (Lack of Expert) at 3-4.                                        (Conn. Super. Ct. Nov. 25, 2014) (not requiring expert
                                                                     testimony as to the standard of care required of a
The only products liability case identified by New GM                trustee accounting for trust property).
addressed a design defect claim, not a failure to warn
claim. See Walters v. Howmedica Osteonics Corp., 676                 In the absence of any case identified by either party
F. Supp. 2d 44, 52 (D. Conn. 2009) (involving the                    addressing the [*62] standard of care in the negligent
standard of care required in the design and construction             failure to warn context, the court compares the present
of surgical trays). In Walters, the court held that "the             case against the different examples on both sides and
design and construction of surgical trays is a complex               concludes that a manufacturer's decision whether or not
process that requires the consideration of a substantial             to issue a post-sale warning is not "akin to" professional
number of variables." Id. Walters is thus more similar to            negligence. The court has already held, in the context of
the plaintiffs' claim for negligent failure to recall and            the plaintiffs' claim for failure to warn at the time of the
retrofit than their claim for negligent failure to warn.             sale, that it is not outside the ordinary knowledge and
Assessing the design and manufacture of a complex                    expertise of the average juror to understand the risk in
product, such as a surgical tray or the braking system in            this case or to assess the adequacy of a warning.
a car, often requires technical expertise that is                    Similarly, the court now also holds that it is not outside
outside [*61] the ordinary knowledge and skill of the                the ordinary knowledge and experience of the average
average juror. Assessing the need for and adequacy of                juror to determine when such a warning would be
warnings for such products, however, involved                        necessary. Unlike the cases identified above as akin to
consideration of different factors than required by the              professional negligence, a determination that a warning
design or manufacturing defect claims.                               is necessary does not require technical expertise or
                                                                     specialized skill when a layperson can understand
In contrast to the cases cited by New GM, other cases                without difficulty the risk that is the subject of the
have found that no expert was required to establish the              warning.
standard of care in an equally diverse set of situations.
See, e.g., Michalski v. Hinz, 100 Conn. App. 389, 404,               New GM attempts to argue otherwise by identifying
918 A.2d 964 (2007) (not requiring expert testimony as               certain factors that it argues the jury must consider
to the standard of care in complying with boating                    before determining whether a manufacturer exercised
regulations); Bader v. United Orthodox Synagogue, 148                reasonable care in not issuing a post-sale warning. See
Conn. 449, 454, 172 A.2d 192 (1961) (not requiring                   Mot. for [*63] JMOL (Lack of Expert) at 2-3; Reply in
expert testimony as to negligence for failure to erect a             Supp. (Renewed) at 14-15. A number of the factors
porch railing); Ciarlelli, 46 Conn. App. at 283-84 (not              identified by New GM are irrelevant here because they
                                                                     go to the adequacy of a warning, which the court has
                                                                     already held is within the ordinary ken of the jury. See
                                                                     Reply in Supp. (Renewed) at 14-15 (arguing that the
23 Other  cases have required expert testimony to establish the      average juror has no knowledge of "the appropriate
standard of care for real estate brokers preparing a property        level of generality or specificity," "choice of language,
listing, residential construction, using plywood to cover a hole     placement, and conspicuity of each warning and
over which people walked, installing HVAC systems, coaching          instruction," and "whether warnings should ever be on
cheerleading, installing carpet, teaching horse riding, installing   product, rather than in the owner's manual"). Because
tile on a swimming pool edge, repairing cars, and installing         no post-sale warning was issued in this case, the jury
hairpieces. See Heisinger, 2015 Conn. Super. LEXIS 567,
                                                                     was not required to consider these factors.
2015 WL 1589152, at *9 (listing cases).

                                                         Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 40 ofPage
                                                                            48 20 of 29
                                           2018 U.S. Dist. LEXIS 89587, *63

The other factors that New MG identifies include, inter        Mem. in Supp. (Renewed) at 11-15; Reply in Supp.
alia, the balance between too few and too many                 (Renewed) at 13-16; Mot. for JMOL (Lack of Expert) at
warnings, the number and type of incident reports              1-5. New GM's only elaboration of this argument is its
needed before a warning is warranted, the degree to            reliance on Freitas, a case already distinguished by the
which manufacturers should investigate incident reports,       court above, and Karavitis, which the court discusses
and whether supplemental warnings are effective. See           below. See Reply in Supp. (Renewed) at 15. In light of
id. at 15; Mot. for JMOL (Lack of Expert) at 2-3. First,       New GM's cursory treatment of [*66] the argument, the
the court notes that, while these may be factors that the      court briefly addresses it below and concludes that it
jury can consider, the jury is not necessarily required to     has no merit.
consider all of these factors in every case.
Second, [*64] although New GM refers to these as               "[E]xpert testimony is not required as a matter of law to
"technical and complex considerations," see Mot. for           establish that a defective warning caused the plaintiff's
JMOL (Lack of Expert) at 3, the court does not consider        injury." Karavitis, 243 F. Supp. 3d at 253. "However,
these factors to be outside the ordinary knowledge and         expert testimony is required where 'necessary to
experience of an average juror. For example, as a              determine the effect of [the product] and to determine
consumer, a lay juror has likely received warnings, both       whether it caused [Plaintiff's] injuries." Id. at 253-54
at the time of sale and post-sale, and is therefore able to    (quoting Sullivan v. Pfizer, Inc., No. 3:14-CV-1374
draw reasonable conclusions about their effectiveness          (MPS), 2016 U.S. Dist. LEXIS 27720, 2016 WL 868155,
and frequency. Likewise, a reasonable person can draw          at *4 (D. Conn. Mar. 4, 2016)) (alteration in original). For
inferences about the seriousness of a foreseeable risk         example, in Sullivan, the court held that expert
based on the number and type of incident reports               testimony was required to inform the jury on the effect of
without technical expertise or specialized skill,              Lipitor, a prescription drug, on the body and whether the
especially with the facts presented here.                      failure to warn about those effects caused the plaintiff's
                                                               heart attack. See Sullivan, 2016 U.S. Dist. LEXIS
Indeed, if the factors identified by New GM did require        27720, 2016 WL 868155, at *4.
expert testimony, expert testimony would likely be
required in most, if not all, negligent failure to warn        In this case, however, expert testimony is not necessary
claims because none of the factors New GM identifies           to determine the effect of the product or its defect. In
are specific to the type of risk to which the warning          contrast to the medical effects of prescription drugs, the
pertains. No Connecticut precedent indicates that the          jury does not require special training or expertise to
Connecticut Supreme Court would support such a far-            understand the effect of the absence of BTSI when the
reaching requirement, as New GM has not identified             key is in the Accessory position. It is thus within the
even one case in which the Connecticut Supreme Court           knowledge and experience of an ordinary juror to
has required expert testimony in a case for                    determine whether the failure to warn of such a risk
negligent [*65] failure to warn.                               caused the plaintiffs' injuries without expert testimony.
                                                               Therefore, New [*67] GM's Renewed Motion for
Therefore, the court concludes that expert testimony is        Judgment as a Matter of Law is also denied on this
not required to prove the standard of care or a breach of      ground.
that standard for the plaintiffs' claim of negligent post-
sale failure to warn. Thus, the plaintiffs' failure to offer   2. Sufficiency of Evidence of Inadequacy of Warning at
expert testimony does not render the evidence legally          Time of Sale New GM makes a number of arguments,
insufficient to prove their negligence claim, and New          all of which contend that the evidence presented at trial
GM's Renewed Motion for Judgment as a Matter of Law            was legally insufficient to support the jury's finding that
is denied on this ground.                                      the warnings in the owner's manual were inadequate.
                                                               See Mem. in Supp. (Renewed) at 15-23. As explained
c. Expert Testimony Regarding Causation
                                                               above, the court considers these arguments relevant
Finally, New GM mentions in its Motion that determining        only to the extent that inadequate warnings at the time
the element of causation also falls outside the ordinary       of the sale may affect the plaintiffs' negligence claim for
knowledge and experience of jurors and therefore               post-sale failure to warn. See, supra, at 32.
requires expert testimony. See Renewed Mot. for JMOL
                                                               New GM first argues that the plaintiffs mischaracterize
at 1. However, New GM's briefings do little to further
                                                               the risk that should be the subject of the warning. See
develop this argument, but instead focus on the two
                                                               Mem. in Supp. (Renewed) at 15-17, 19-21. New GM
arguments already rejected by the court above. See

                                                    Katherine Morrin
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 41 ofPage
                                                                             48 21 of 29
                                            2018 U.S. Dist. LEXIS 89587, *67

argues that this risk is the general risk that "unattended      "child shifting a vehicle out of park with the engine off."
children could make vehicles move, causing injury or            See id. at 302-03. As such, McCracken's answer would
death." Id. at 15. In contrast, the plaintiffs argue that the   be entirely consistent with the plaintiffs' more specific
risk is the more specific risk that "a child could cause a      characterization of the risk.
rollaway by shifting the transmission out of Park when
the key was in Accessory, without starting the engine           Even if McCracken's [*70] testimony did support a more
and without depressing the brake." Mem. in Opp.                 general characterization of the risk, however, the jury
(Renewed) at 8.                                                 was not required to accept that characterization. In
                                                                deciding a motion for judgment as a matter of law, the
The plaintiffs presented sufficient [*68] evidence at trial     court "must disregard all evidence favorable to the
to enable the jury to conclude that the relevant risk to be     moving party that the jury Is not required to believe" and
warned of was the specific risk described by the                "must view the evidence in the light most favorable to
plaintiffs, not merely the general risk that unattended         the [non-moving] party." Mickle v. Morin, 297 F.3d 114,
children could cause vehicles to move. For instance, the        120 (2d Cir. 2002); Norton v. Sam's Club, 145 F.3d 114,
plaintiffs' design expert, Wayne McCracken, answered            118 (2d Cir. 1998). Therefore, based on the evidence
affirmatively that there was a "risk of roll-aways caused       described above, taken in the light most favorable to the
by children shifting out of park with the key in an             plaintiffs, a jury could reasonably have concluded that
unprotected position" and that "having a vehicle design         New GM should have warned of the risk that a child
that allows children to shift the transmission out of park      could cause a rollaway by shifting the transmission out
without having to depress the brake when the key is in          of Park without depressing the brake when the key was
the accessory position creates a risk of serious injury         in the Accessory position, as described by the
and death." Trial Tr. 7/10/17 at 330, 344; see also id. at      plaintiffs.24
301 ("To prevent parked vehicles with automatic
transmissions from rolling away. It is a danger. It is a        Accepting that characterization of the risk, the court
risk.").                                                        holds that the plaintiffs presented sufficient evidence to
                                                                enable the jury to find that New GM's warning in the
Additionally, the Introduction to the National Highway          owner's manual was inadequate to warn of that risk. The
Traffic Safety Administration ("NHTSA") Report states           evidence at trial included, inter alia, the warnings in the
that it is "designed to reduce the potential for accidents      owner's manual themselves, the testimony of New GM's
resulting from shifting of the transmission lever in            expert witness, David McKendry, and the deposition of
parked vehicles with automatic transmissions, causing           Sultze.
them to roll away." National Highway Traffic Safety
Administration Report ("NHTSA Report"), Trial Ex. 72, at        The first of two instructions in the owner's manual, [*71]
4. William Sultze, system [*69] engineer for New GM,            relied on by New GM, states:
also testified that he was aware of "instances of General            Leaving children in a vehicle with the Ignition key is
Motors' vehicles rolling away as a result of children                dangerous for many reasons. They could operate
putting the key in the ignition, moving into an                      the power windows or other controls or even make
intermediate position between lock and run where BTSI                the vehicle move. The children or others could be
didn't function." Sultze Deposition at 24-25.                        badly injured or even killed. Do not leave the keys
                                                                     in a vehicle with children.
New GM points to one part of McCracken's testimony
that characterizes the risk as "the risk of children shifting
the transmission out of park." See Trial Tr. 7/10/17 at
                                                                24 Based     on its argument that the plaintiffs had
303. This phrasing, however, does not necessarily
                                                                mischaracterized the risk, New GM also argues that the
conflict with the plaintiffs' characterization of the risk.
                                                                owner's manual adequately warns of the risk, as characterized
The attorney questioning McCracken asked, "What, if
                                                                by New GM, that unattended children can make vehicles
anything, does this report [the NHTSA Report] indicate          move. See Mem. in Supp. at 15-17. Even if New GM were
about the risk of children shifting the transmission out of     correct that the manual adequately warned of this more
park?" Id. McCracken answered that it was a "huge               general risk, however, it would not be entitled to judgment as a
risk." Id. Taken in context with McCracken's previous           matter of law because, as discussed above, a reasonable jury
testimony about the risk associated with the NHTSA              could have found that the risk was not merely that unattended
Report, "the risk of children shifting the transmission out     children could make the vehicle move, but rather that the child
of park" could merely be shorthand for the risk of a            could shift the transmission out of Park without depressing the
                                                                brake.

                                                     Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 42 ofPage
                                                                            48 22 of 29
                                          2018 U.S. Dist. LEXIS 89587, *71

2004 Suburban Owner's Manual, Trial Ex. 9b, at 2-3.           McKendry and the deposition of William Sultze, both of
The statement is accompanied by a yellow bar with the         whom stated that customers perceived that the BTSI
word CAUTION and a caution symbol. See id. The jury           system was active in all key positions. See Trial Tr.
could reasonably conclude that this statement does not        7/12/17 at 860-61 (testimony of McKendry) (agreeing
adequately warn of the risk, as characterized above,          that "customers perceived, even though it wasn't true,
because it does not mention the BTSI and, more                that the BTSI was active in all key positions"); Sultze
specifically, does not state that the transmission can be     Deposition at 74 (acknowledging that "[m]ore and more
shifted out of park with the key in Accessory without         customers are starting to" "expect[ ] BTSI would be
depressing the brake. For instance, one could interpret       functional in all key positions"). The jury could
the statement that children could "make the vehicle           reasonably infer from this testimony that the owner's
move" to mean that they could make the vehicle move           manual had not adequately informed customers that the
by starting the engine, as the instruction gives no           BTSI was not active in the Accessory position and that
indication that the car can be moved without starting the     therefore the transmission could be shifted out of Park
engine. See Mem. in Opp. (Renewed) at 11.                     without depressing the brake in that position.

The second instruction relied on by New GM describes          Taken together, this evidence could reasonably support
how to shift out of Park and instructs the user that he or    the jury's finding that [*74] the warning in the owner's
she must "fully apply your regular brakes before [*72]        manual was inadequate at the time of the sale.
you can shift from Park (P) when the ignition is in RUN."     Therefore, New GM cannot show that it is entitled to
2004 Suburban Owner's Manual at 2-41. It also provides        judgment as a matter of law on this ground.
the following steps if the user cannot shift out of Park
using the above instructions:                                 New GM does, however, make several more specific
     1. Turn the key to ACCESSORY. There is no shift          arguments that the court now addresses. New GM
     interlock in this key position.                          argues that the warning is adequate because, if heeded,
     2. Apply and hold the brake until the end of Step 4.     it would have prevented the plaintiffs' injuries. See Mem.
     3. Shift the transmission to NEUTRAL (N).                in Supp. at 18-19. New GM is correct that the
     4. Start the vehicle and then shift to the gear you      Restatement (Second) of Torts states, "Where a
     want.                                                    warning is given, the seller may reasonably assume that
     5. Have the system fixed as soon as you can.             it will be read and heeded; and a product bearing such a
                                                              warning, which is safe for use if it is followed, is not in a
Id. In contrast to the first instruction, this second         defective condition, nor is it unreasonably dangerous."
instruction does not have a yellow bar with the word          Restatement (Second) of Torts § 402A cmt. (j). This is
CAUTION and a caution symbol, which the manual itself         commonly discussed in the context of products that are
states that it will use to identify warnings. See id.; see    inherently dangerous and cannot be made safer by
also id. at iii ("We use a box and the word CAUTION to        redesign. See Plummer v. Lederle Labs., Div. of Am.
tell about things that could hurt you if you were to ignore   Cyanamid Co., 819 F.2d 349, 355-56 (2d Cir. 1987);
the warning."). Thus, the jury could reasonably conclude      Vitanza v. Upjohn Co., 257 Conn. 365, 374-75, 778
that the instruction was not intended as a warning.           A.2d 829 (2001).

The jury could also reasonably conclude that, even if         However,      Connecticut      cases     discussing    the
intended as a warning, the above instruction did not          Restatement primarily do so in the context of a warning
adequately warn of the relevant risk. Although this           that is adequate or "proper." See Vitanza, 257 Conn. at
instruction does inform the reader that there is no shift     374 ("Proper warnings, however, may prevent a product
interlock in the Accessory position, it does not define       from being unreasonably dangerous." (emphasis
"shift interlock" [*73] and does not clearly state that the   added)); id. at 375 ("A manufacturer of an unavoidably
transmission can be shifted out of Park without               unsafe product can avoid strict liability if the product is
depressing the brake when the key is in the Accessory         'properly prepared, and accompanied [*75] by proper
position. Rather, it tells the user to apply the brake at     directions and warning . . . ." (emphasis added)); see
Step 2, which may reinforce the user's assumption that        also Drake v. Allergan, Inc., 63 F. Supp. 3d 382, 391 (D.
the transmission cannot be shifted out of Park without        Vt. 2014) ("Vermont law presumes that if an adequate
depressing the brake.                                         warning is provided, the warning will be read and
                                                              heeded." (emphasis added)). New GM has pointed to no
The plaintiffs also introduced the testimony of David         Connecticut case indicating that the Restatement would


                                                   Katherine Morrin
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 43 ofPage
                                                                             48 23 of 29
                                            2018 U.S. Dist. LEXIS 89587, *75

consider a product not to be defective based on the              plaintiffs' claim is not that New GM failed to warn the
assumption that an inadequate warning would be read              children how to safely shift out of Park, but rather that
and heeded.25 Therefore, because the evidence is                 New GM failed to warn [*77] the parents of the risk that
sufficient for the jury to find that the warning was             children left unattended could shift the transmission out
inadequate, New GM is not entitled to judgment as a              of Park without depressing the brake. See Mem. in Opp.
matter of law on this ground.                                    (Renewed) at 18 n.35. New GM's argument has no
                                                                 relevance to its failure to warn the parents of this risk.
New GM also argues that the risk described by the                Therefore, it is not entitled to judgment as a matter of
plaintiffs is obvious and, therefore, that it has no duty to     law on this ground.
warn of such a risk. See Mem. in Supp. (Renewed) at
21-23. The court instructed the jury that "[a] product           Taken together, the evidence discussed above could
seller does not have a duty to provide a warning as to a         reasonably support the jury's finding that the warning at
danger that is obviously involved in the customary,              the time of the sale was inadequate. Therefore, New
ordinary use of a product or that is obviously present if        GM has failed to show that it is entitled to judgment as a
the product is misused." Jury Charge at 36-37; Wynne             matter of law.
v. Summerland, Inc., No. LLICV095006358S, 2012
                                                                 3. Sufficiency of Evidence of Failure to Warn Post-Sale
Conn. Super. LEXIS 2684, 2012 WL 5860349, at *3
(Conn. Super. Ct. Nov. 2, 2012). However, the jury               New GM then argues that it is entitled to judgment as a
could reasonably have concluded, based on the                    matter of law because the evidence is legally insufficient
evidence, that the risk that a child could shift the             to support the jury's verdict in favor of the plaintiffs on
transmission out of Park without depressing the                  either theory of the post-sale failure to warn claim. See
brake [*76] when the key was in the Accessory position           Mem. in Supp. (Renewed) at 35. In doing so, New GM
is not an obvious risk. As noted above, both McKendry            relies on its earlier argument that the warnings at the
and Sultze testified that consumers had misperceptions           time of the sale were adequate as a matter of law. See
about how the BTSI system worked and believed that it            id. New GM then argues that neither the Technical
was active in all key positions. See Trial Tr. 7/12/17 at        Service Bulletin issued regarding the BTSI nor the
857-61; Sultze Deposition at 73-74. McKendry, for                unverified reports of rollaway incidents were sufficient to
example, testified that "assuming that you had to step           prove that a reasonably prudent [*78] manufacturer
on the brake all the time to shift out of park" was "a           would have issued a post-sale warning. See id. Taking
perception that a lot of people had." See Trial Tr.              these two arguments together, New GM argues that no
7/12/17 at 859. This evidence is sufficient to enable the        reasonable jury could have found that it was negligent in
jury to conclude that the risk was not obvious and               failing to issue a post-sale warning. See id.
therefore that New GM had a duty to warn of that risk.
                                                                 New GM's arguments here fail because the court has
New GM further argues that it is entitled to judgment as         already held above that there was sufficient evidence on
a matter of law because the duty to warn extends only            which a reasonable jury could conclude that the
to ordinary users, and children are not the ordinary             warnings at the time of the sale were inadequate.
users of cars. See Mem. in Supp. (Renewed) at 23-24.             Therefore, a reasonable jury could have found, then,
New GM states, "A vehicle manufacturer owes no duty              that a reasonable manufacturer would have issued a
to warn children, who are not intended operators, how to         post-sale warning based on the inadequacy of the
'safely shift out of Park, with or without a BTSI." Id. at       warnings at the time of the sale. Furthermore, New
23. New GM's argument, however, misses its mark. The             GM's arguments fail to view the evidence in the light
                                                                 most favorable to the plaintiffs, as required in deciding a
                                                                 Motion under Rule 50(b). See Mickle, 297 F.3d at 120;
25 Theother cases that New GM cites to support its proposition   Norton, 145 F.3d at 118. Taken in the light most
that more specific warnings are not needed when a general        favorable to the plaintiffs, the Technical Service Bulletin,
warning would prevent the injury do not apply Connecticut law.   the reports of rollaways, and the evidence discussed
See, e.g., Thompson v. TCI Prod. Co., 81 F. Supp. 3d 1257,
                                                                 above that the warnings in the manual were inadequate
1265 (N.D. Okla. 2015); Heckman v. Ryder Truck Rental, 962
                                                                 are sufficient to support the jury's verdict in favor of the
F. Supp. 2d 792, 805 (D. Md. 2013); Liesener v. Weslo, Inc.,
                                                                 plaintiffs.
775 F. Supp. 857, 861 (D. Md. 1991); Davis v. Berwind Corp.,
547 Pa. 260, 267-68 (1997). New GM has not identified any
                                                                 Technical service bulletins are notices issued by the
case law indicating that Connecticut courts would apply the
                                                                 company to dealerships to help them communicate with
same principle.

                                                      Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 44 ofPage
                                                                            48 24 of 29
                                         2018 U.S. Dist. LEXIS 89587, *78

customers regarding questions and repairs. See Trial        if true, this is irrelevant because the TSB is evidence of
Tr. 7/13/17 [*79] at 959-60. The Technical Service          what Old GM knew and, therefore, what a reasonable
Bulletin ("TSB") in this case, issued on May 25, 2006,      manufacturer with that knowledge would have done.
was issued "to better explain how the [BTSI] feature is     The knowledge of Rose O'Connor, one particular [*81]
intended to operate." Technical Service Bulletin ("TSB"),   consumer, does not alter the standard of care owed by
Trial Ex. 65, at 1. The TSB states:                         Old GM to its consumers generally.
     The shift lock control feature was intended to
     prevent drivers from shifting out of Park with the     Second, New GM argues that the TSB was issued the
     vehicle running without the brakes applied.            year before the O'Connors bought the vehicle, so any
     However, if the ignition switch is in the Accessory    warning issued would have gone to the previous owner
     (ACC) position, it may be possible on some             rather than to the plaintiffs. See Mem. in Supp.
     vehicles to move the shift lever out of Park           (Renewed) at 31. This argument again misunderstands
     WITHOUT first activating the brake.                    the evidentiary significance of the TSB. The issue is
                                                            whether a reasonable manufacturer would have issued
Id. The TSB also acknowledges that "some owners may         a post-sale warning. Whether the warning would have
feel that the shift lock control system prevents an         reached the O'Connors does not alter the standard of
unattended child from moving the vehicle." Id.              care owed by the manufacturer or whether Old GM
                                                            failed to meet that standard of care.
New GM argues that there is no evidence that a
reasonably prudent manufacturer would have issued a         Third, New GM argues that the TSB is insufficient
warning because of the TSB. See Mem. in Supp.               evidence to show that the warnings were inadequate at
(Renewed) at 31. This argument overlooks the text of        the time of the sale because it refers users to the
the TSB itself, from which the jury is permitted to draw    manual. See Mem. in Supp. (Renewed) at 31; Reply in
reasonable inferences. Drawing all inferences in favor of   Supp. (Renewed) at 11; TSB ("Please stress to owners,
the plaintiffs, see Mickle, 297 F.3d at 120, a reasonable   as stated in the Owner Manual, that children should
jury could have inferred from the TSB that Old GM26         NEVER be left unattended in a vehicle, even if the
was aware in 2006 that some of its customers                ignition key has been removed from the vehicle.").
misunderstood the BTSI feature in a way that could          However, as previously discussed, the court has already
be [*80] potentially dangerous. The jury could further      held that there was sufficient evidence to find that the
have inferred from the clear instructions in the TSB,       warnings were inadequate at the [*82] time of the sale.
which differ from the language in the owner's manual,       That evidence is not limited to the TSB, but also
that Old GM believed that customers needed                  includes the testimony of McCracken, Sultze, and
clarification that the BTSI was not active in the           McKendry, as well as exhibits from the owner's manual
Accessory position. These inferences reasonably             itself. The court refers to the TSB now as additional
support the jury's finding that a reasonable person in      evidence on which the jury could conclude that a
Old GM's position would have issued a post-sale             reasonably prudent manufacturer would have issued a
warning that it was possible to shift the transmission      post-sale warning, which is a different inquiry from
from Park without depressing the brake when the key is      whether the owner's manual was inadequate.
in the Accessory position.
                                                            In addition to the TSB, the plaintiffs also introduced
New GM makes several other arguments regarding the          evidence of unverified reports of rollaway incidents that
insufficiency of the TSB as evidence supporting the         were received by Old GM and New GM. The court
jury's     verdict.  These    arguments,    however,        permitted the plaintiffs to introduce evidence of the
misunderstand the purpose for which the TSB is offered      reports through a Stipulation agreed upon by the
as evidence. New GM first argues that Rose O'Connor         parties. See Stipulation, Trial Ex. 300; Pretrial Conf. Tr.
did not know what a BTSI was and therefore could not        6/28/17 at 65-66. The Stipulation stated, inter alia:
have had the assumption discussed in the TSB that the
BTSI would prevent an unattended child from moving              GM stipulates that its files contain 43 reports made
the vehicle. See Mem. in Supp. (Renewed) at 31. Even            by customers between March 10, 2003 and May
                                                                21, 2011, of incidents of vehicle rollaways claimed
                                                                to be caused by children involving vehicles with a
26 Thecourt refers to Old GM rather than New GM here            brake transmission shift interlock system similar to
because the TSB was issued in 2006 prior to Old GM's            the 2004 Chevrolet Suburban at issue in this case.
bankruptcy and the purchase of its assets by New GM.

                                                 Katherine Morrin
             Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 45 ofPage
                                                                             48 25 of 29
                                             2018 U.S. Dist. LEXIS 89587, *82

     The reports contain information received from the            the court did not err in admitting the reports.
     customer and do not indicate whether or not the
     claims [*83] were verified.                                  Second, New GM argues that the reports say nothing
                                                                  about the warnings in the owner's manual and how they
Stipulation at 1. It further specifies: "The reports each         affected the reported events. See Reply in Supp. at 11.
claim that a child shifted the transmission out of Park,          As with New GM's arguments about the TSB, this
causing the vehicle to rollaway. In 18 of the incidents,          argument misunderstands the purpose for which notice
children were reported not have pressed the brake; the            of the reports was introduced. The reports are not
other 25 incidents provide no information about the               evidence that the warnings in the owner's manual were
brake." Id. The court provided a limiting instruction to the      inadequate. Rather, they are evidence from which a jury
jury that the evidence in the Stipulation was only to be          could reasonably conclude that Old GM and New GM
used in "deciding whether General Motors was aware at             were aware that rollaway incidents had been reported
certain times of the fact that people reported such               and, therefore, that a reasonable manufacturer in their
incidents," not to prove that the events in the reports           positions would have issued a post-sale warning in
actually occurred. See Trial Tr. 7/10/17 at 332.                  response to such notice.

This evidence was sufficient to enable the jury to find           Finally, New GM argues that the court should not have
that Old GM and New GM were both on notice that                   permitted the plaintiffs to cross-examine defense expert
customers had reported incidents in which children had            Victor Hakim in a way that invited him to assume the
caused the car to roll away by shifting the transmission          truth of the unverified reports through hypotheticals. See
out of Park without depressing the brake. Without                 Mem. in Supp. (Renewed) at 33. New GM argues [*86]
assuming that the incidents had actually occurred, the            that the cross-examination prompted speculation and
jury could reasonably have relied on this evidence to             caused juror confusion. See id. During the cross-
support a conclusion that a reasonable manufacturer in            examination of Hakim, the plaintiffs' attorney asked
Old GM's and New GM's positions would have issued a               Hakim a number of questions, posed as hypotheticals,
post-sale warning to customers based on this notice.              that required Hakim to assume that the reports of
                                                                  rollaway incidents were true and that children under a
New GM's arguments regarding these reports                        certain age could not reach the brake. See Trial Tr.
focuses [*84] primarily on their admissibility. First, New        7/13/17 at 1030-34. New GM objected to the questions
GM argues that the reports are inadmissible hearsay.              on the ground that they assumed the truth of the
See Mem. in Supp. at 33-34. The court rejected this               reports, which were admitted only for purposes of
argument at trial. See Pretrial Conf. Tr. 6/28/16 at 65-          notice. See id. The court, however, overruled the
66. A statement is only hearsay if it is "offered to prove
the truth of the matter asserted in the statement." Fed.
R. Evid. 801(c)(2). In this case, the reports were not
                                                                       The stipulation in no way proves each of those incidents.
offered to prove the truth of the matter asserted, but to
                                                                       What is proved is that GM received a report about such a
prove notice, which is a permissible nonhearsay                        claimed incident. So it is like saying you get a letter in the
purpose. See Crawford v. Tribeca Lending Corp., 815                    mail and it says certain [*85] things. It doesn't
F.3d 121, 126 (2d Cir. 2016); AT Engine Controls Ltd. v.               necessarily prove they are true. What it proves is you
Goodrich Pump & Engine Control Sys., Inc., 637 Fed.                    read that letter and now you know that someone says
App'x 645, 650 n.7 (2d Cir. 2016). The court clearly                   what's in the letter happened. Okay. Doesn't prove what
instructed the jury regarding the limited purpose of this              happened, but it does prove that, in the letter example,
evidence.27 See Trial Tr. 7/10/17 at 332-33. Therefore,                you know what was in the letter was said.

                                                                  Trial Tr. 7/10/17 at 332. The court again instructed the jury
27 The
                                                                  during the cross-examination of Hakim: "I want you to
       court instructed the jury when the Stipulation was
                                                                  remember that the stipulation is evidence that a report of these
admitted into evidence:
                                                                  types of information came into GM by certain ages, et cetera,
     First, you have to understand that you may use this          and other aspects, but that didn't prove they actually
     evidence, which is this stipulation, only for the purposes   happened." Trial Tr. 7/13/17 at 1032. Although New GM
     in connection with deciding whether General Motors was       requested that the court re-charge the jury with this limiting
     aware at certain times of the fact that people reported      instruction at the end of the trial, the court ruled that such an
     such incidents, that people claim these incidents            instruction would be unnecessary since it had already clearly
     occurred and claim they involved a child, claim certain      charged the jury twice on this matter. See Charge Conf. Tr.
     injuries resulted.                                           7/15/17 at 1380-81.

                                                       Katherine Morrin
               Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 46 ofPage
                                                                               48 26 of 29
                                            2018 U.S. Dist. LEXIS 89587, *85

objection and permitted the witness to answer. See id.          questions required Hakim to do little more than add the
                                                                numbers stated in the reports. Thus, his answers
Generally, "[i]n asking a hypothetical question, the            introduced little into the record that was not already
examiner may seek the witness's opinion on 'any                 before the jury in the stipulation, which already noted
combination of facts within the tendency of the                 the reported ages of the children in each incident and
evidence.'" Vermont Food Industries, Inc. v. Ralston            the number of incidents in which it was reported that the
Purina Co., 514 F.2d 456, 463 (2d Cir. 1975); see also          child had not depressed the brake. See Morgan, 554
United States v. Morgan, 554 F.2d 31, 33 (2d Cir. 1977)         F.2d at 33. Furthermore, in light of the ample other
("Opinion testimony of expert witnesses has traditionally       evidence in the record, Hakim's answers to the plaintiffs'
been given in response to hypothetical questions based          two hypothetical questions on cross-examination were
upon the evidence in the case, and this form of
questioning may properly be used on cross-examination
as well as direct."). New GM is correct that, because
                                                                     HAKIM: Okay.
evidence of the reports was admitted solely for the
purpose of notice, there was not sufficient foundation in            ATTORNEY: That would have meant that those 23
the evidence for the hypothetical [*87] questions asked              cases, the car would not have rolled away if all key
here, which assumed that the rollaway incidents actually             positions were protected, correct?
occurred the way they were reported to New GM.
                                                                     HAKIM: All right. So under all those presumptions and
                                                                     assuming [*89] all those facts, sure. But—yeah.
However, Federal Rule of Civil Procedure 61 states,
"Unless justice requires otherwise, no error in admitting            ATTORNEY: Okay. And then if you assume—and I know
or excluding evidence—or any other error committed by                this one you disagree with—that the three year olds
the court or a party—is ground for granting a new trial,             couldn't put their foot to the brake and shift at the same
for setting aside a verdict, or for vacating, modifying, or          time that would add another 13 cases to the number,
                                                                     right? You go from 23 to 36 of the 43 cases?
otherwise disturbing a judgment or order. At every stage
of the proceeding, the court must disregard all errors               ...
and defects that do not affect any party's substantial
                                                                     HAKIM: I wouldn't agree with that.
rights." Fed. R. Civ. P. 61. "An erroneous evidentiary
ruling that does not affect a party's 'substantial right' is         ATTORNEY: You wouldn't agree that if the three year
thus harmless." Tesser v. Bd. of Educ. of City School                olds can't shift and reach the brake at the same time an
                                                                     ignition which protects all key positions would stop 36 of
Dist. of City of New York, 370 F.3d 314, 319 (2d Cir.
                                                                     these 43 roll-aways?
2004). "Whether an evidentiary error implicates a
substantial right depends on 'the likelihood that the error          HAKIM: So again, I kind of missed that part in your
affected the outcome of the case.'" Id. (citation omitted).          question that your assumption was they couldn't reach
                                                                     the brake pedal, and I'm assuming all again—all the other
In this case, even if the court erred in permitting the              facts that are unknown to me are true, which are all
plaintiffs' hypothetical questions on cross-examination of           unknown to me, then of course.
Hakim, such error was harmless. The plaintiffs' attorney        Trial Tr. 7/13/17 at 1031-34.
asked Hakim, assuming that the reports were accurate
and that children under a certain age could not reach           New GM notes that the court also permitted the plaintiffs'
the brake, how many of the reported incidents could             counsel to cross-examine Hakim about particular reports. See
have been prevented if the BTSI was operative in all key        Mem. in Supp. (Renewed) at 33. These questions about
positions. [*88] 28 See Trial Tr. 7/13/17 at 1031-34. The       particular reports, however, were not hypothetical questions
                                                                based on unproven assumptions. See Trial Tr. 7/13/17 at
                                                                1035-49. Rather, they asked Hakim to testify about his
                                                                personal knowledge and experience investigating particular
28 Specifically,
                                                                cases for the purpose of impeaching the expert opinions he
               the following two     hypothetical   questions
                                                                gave during his direct examination. See id. at 1041 ("I believe
assumed the truth of the reports:
                                                                that what the counsel is doing is he's cross-examining your
     ATTORNEY: I want you to assume for the purposes of         witness. Your witness gave various opinions, made various
     this question that what was reported to GM in these        statements about his view of things, and I believe that he's
     cases is true and I want you to assume that the children   entitled to cross-examine him, especially on something the
     that were younger than two and the children that were      witness is aware of."); see also id. at 1035, 1043. Therefore,
     two, could not reach the brake. The two year olds and      these other questions, which are not based on hypothetical
     under twos, okay, assume those facts.                      assumptions, are not implicated in the court's discussion here.

                                                     Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 47 ofPage
                                                                            48 27 of 29
                                          2018 U.S. Dist. LEXIS 89587, *89

likely "unimportant in relation to everything else the jury   the plaintiffs do not rely solely on the TSB or solely on
considered on the issue in question." See Warren v.           the reports of rollaway incidents to support their claim.
Pataki, 823 F.3d 125, 138 (2d Cir.), cert. denied sub         Rather, this evidence was introduced in combination
nom. Brooks v. Pataki, 137 S. Ct. 380, 196 L. Ed. 2d          with all of the evidence previously discussed regarding
300 (2016).                                                   the inadequacy of the warnings in the owner's manual.
                                                              Taken together, this is ample evidence to reasonably
Additionally, although New GM argues that the                 support the jury's verdict. Therefore, New GM has not
questions resulted in speculation and jury confusion,         shown that it is entitled to judgment as a matter of law,
see Mem. in Supp. (Renewed) at 33, any speculation or         and its Renewed Motion is denied on this ground.
confusion was mitigated by the court's clear instructions
that the jury should not take any of the assumptions in       4. Sufficiency of Evidence Regarding Causation
the hypothetical as proven. See Trial Tr. 7/13/17 at
                                                              Finally, New GM argues that the evidence is legally
1031-32; cf. SLSJ, LLC v. Kleban, 277 F. Supp. 3d 258,
                                                              insufficient to support a finding that [*92] its failure to
281 (D. Conn. 2017) ("Transparency regarding the
                                                              warn caused the plaintiffs' injuries because Rose
unproven nature of 'facts' discussed by the expert
                                                              O'Connor did not attempt to read the warnings in the
will [*90] be key."). The court instructed the jury:
                                                              owner's manual. See Mem. in Supp. (Renewed) at 24-
      I will say to the jury the way the question is being
                                                              27; Reply in Supp. (Renewed) at 11. New GM's
      asked is to assume these incidents happened in a
                                                              argument appears to be primarily focused on the lack of
      certain way. I want you to remember that the
                                                              causal connection between the inadequate warnings in
      stipulation is evidence that a report of these types
                                                              the owner's manual and the plaintiffs' injuries. See, e.g.,
      of information came into GM by certain ages, et
                                                              Reply in Supp. (Renewed) at 12 ("There was no
      cetera, and other aspects, but that didn't prove they
                                                              evidence from which a reasonable jury could have found
      actually happened.
                                                              that, if only some different language had been placed in
      But this—now the lawyer because he's on cross-
                                                              some different section of the 2004 Suburban owner's
      examination is asking the witness, if he can, to
                                                              manual, Plaintiffs' injuries would have been avoided.").
      answer certain questions where an assumption is
                                                              To the extent that New GM's argument is directed at the
      made. That doesn't mean it has been proven. Even
                                                              plaintiffs' failure to warn claim, however, the court need
      if the witness says yes, it doesn't mean it's been
                                                              not address the argument because the jury found that
      proven. A yes would mean, yes, taking your
                                                              the inadequate warnings at the time of the sale did not
      assumption as true, which he doesn't know, he
                                                              cause the plaintiffs' injuries. See Jury Verdict at 3.
      doesn't know. Then he's going to give an answer to
                                                              Therefore, New GM was not found liable on that claim.
      the rest of the part of the question.
                                                              See id.
Trial Tr. 7/13/17 at 1032. New GM further acknowledges
                                                              The jury did find that Old GM's and New GM's negligent
that it had the opportunity on redirect to elicit testimony
                                                              post-sale failure to warn caused the plaintiffs' injuries.
challenging the assumptions on which the hypothetical
                                                              See Jury Verdict at 4-5. To the extent that New GM's
questions were based by "showing that unverified
                                                              argument is read liberally to also challenge that finding
reports of other rollaway incidents cannot be taken at
                                                              of causation, the court [*93] concludes that the
face value and often are wrong." See Mem. in Supp.
                                                              evidence was sufficient to support the jury's verdict.
(Renewed) at 33; cf. Vermont Foods, 514 F.2d at 463
                                                              Rose O'Connor testified that, if she had known the
("The sufficiency of the assumptions as well as the
                                                              Suburban could be shifted out of Park without
soundness of the opinion [*91] can be tested on cross-
                                                              depressing the brake when the key was in the
examination."). Given the court's clear instruction and
                                                              Accessory position, she would not have purchased the
New GM's redirect, as well as the limited evidentiary
                                                              car, left the keys in the car, or permitted her children to
significance of the two hypothetical questions at issue, it
                                                              go to the car unattended. See Trial Tr. 7/11/17 at 675.
is unlikely that the court's error in permitting the
                                                              The jury could reasonably have credited her testimony
questions on cross-examination affected the outcome of
                                                              and found, therefore, that the plaintiffs' injuries would
the case. Therefore, any error was harmless and does
                                                              not have occurred had either Old GM or New GM issued
not warrant setting aside the jury's verdict.
                                                              an adequate post-sale warning.
In sum, the plaintiffs have presented sufficient evidence
                                                              Additionally, although the plaintiffs did not offer any
to enable the jury to return a verdict against New GM for
                                                              evidence that Rose O'Connor read the instructions in
negligent failure to warn post-sale. The court notes that
                                                              the owner's manual, see Reply in Supp. (Renewed) at

                                                   Katherine Morrin
            Case 3:13-cv-00257-JAM Document 324-2 Filed 11/20/18 Page 48 ofPage
                                                                            48 28 of 29
                                          2018 U.S. Dist. LEXIS 89587, *93

12, this does not require a verdict for New GM. Rather,       United         States   District   Judge
a reasonable jury could have found that, even though
she did not read the warnings in the owner's manual,
she would have read and heeded a more conspicuous
warning sent to her by mail or through some other
means of post-sale notification. Cf. Pullano v. Chrysler
Corp., No. 05-CV-0135A(F), 2009 U.S. Dist. LEXIS
131457, 2009 WL 10692145, at *15 (W.D.N.Y. Apr. 23,
2009), report and recommendation adopted, No. 05-CV-
0135A(F), 2011 U.S. Dist. LEXIS 164146, 2011 WL
13244291 (W.D.N.Y. July 19, 2011) ("[The plaintiff's]
admitted failure to read the vehicle owners' [*94]
manual from cover to cover does not necessarily sever
the causal connection between Defendant's alleged
failure to adequately warn against attempting to jump-
start the vehicle at the solenoid and the [plaintiff's]
resulting injuries. Rather, on this record, there is an
issue of fact as to whether a further warning should
have been placed on the starter solenoid itself." (internal
citation omitted)); Crespo v. Chrysler Corp., No. 97 CIV.
8246 (JSR), 1998 U.S. Dist. LEXIS 13105, 1998 WL
542304, at *2 (S.D.N.Y. Aug. 25, 1998) ("[I]t cannot be
presumed from [the plaintiff's] failure to have heeded
certain of the warnings contained in the owner's manual,
that he would similarly have ignored a prominent
warning on the machine itself. Clearly, the jury was
entitled to find that in light of the contrast between the
nature of the warnings provided and those negligently
omitted, the consumer likely would have heeded the
latter, prominently-displayed, ever-present cautionary
instructions." (internal quotation marks and citation
omitted)).

Therefore, New GM has not shown that no reasonable
jury could have found for the plaintiffs on the issue of
causation. Accordingly, its Renewed Motion for
Judgment as a Matter of Law is denied on this ground.


V. CONCLUSION

For the reasons stated above, the defendant's Renewed
Motion [*95] for Judgment as a Matter of Law After Trial
is DENIED.

SO ORDERED.

Dated at New Haven, Connecticut, this 17th day of April,
2018.

/s/ Janet C. Hall

Janet C. Hall



                                                   Katherine Morrin
